EXHIBIT (17)(a)(ii) Annual Report April 30, 2009 EATON VANCE LIMITED DURATION INCOME FUND IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio (if applicable) will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Limited Duration Income Fund as of April 30, 2009 MANAGEMENT'S DISCUSSION OF FUND PERFORMANCE Economic and Market Conditions  Credit markets experienced unprecedented volatility during the year ending April 30, 2009. The subprime crisis of 2007 expanded in 2008 to include nearly all credit instruments, which, in turn, caused the world economy to slip into recession. September 2008 brought a series of events that rattled the financial markets: the government bailouts of Fannie Mae and Freddie Mac, the bankruptcy of Lehman Brothers, the rescue of American International Group, and a litany of unprecedented steps by the U.S. Treasury and the Federal Reserve to stabilize the credit markets. The 12-month period was a rollercoaster for the credit sectors of the bond market, with poor performance in the first eight months offset by a recovery in the final four months. U.S. Treasuries generally benefited from the flight to quality, turning in positive returns. For the year ending April 30, 2009, the total returns for the S&P/LSTA Leveraged Loan Index, the Merrill Lynch U.S. High Yield Index and the Barclays Capital U.S. Intermediate Government Bond Index were -13.43%, -14.69% and 6.65%, respectively.  In the high-yield and bank loan markets, there was little doubt that a recession would bring higher default rates, but it was difficult to reconcile trading levels with market fundamentals during November and December of 2008. A range of data and criteria used to monitor creditworthiness suggested that over all credit quality appeared to be in line with previous downturns. High-yield bonds and bank loans traded far below levels consistent with default and recovery expectations, reflecting a full-scale breakdown in the credit markets.  During the final four months of the period, the market for bank loans began to recover, and cash was put to work in a sector with no active sellers and a new issue market that remained largely closed. As a result, loan prices jumped. Other positive developments included spread tightening and robust debt issuance in the investment-grade debt market and improvements in short-term financing and other liquidity measures as government stimulus programs began to take hold. The high-yield market also benefited from the narrowing of spreads and a more optimistic outlook as the market rallied in 2009 amidst a more optimistic outlook for the economy that was triggered by the Obama administrations stimulus programs. B- and CCC-rated issues, which were oversold by December 2008, had the best performance during the final four months of the period. Management Discussion  The Funds investment objective is to provide a high level of current income, with a secondary objective of capital appreciation. The Fund pursues its objective by investing primarily in two distinct investment categories: 1) U.S. government agency mortgage-backed securities (MBS); 2) investments rated below investment-grade, which include (but are not limited to) senior, secured loans and high-yield bonds. As of April 30, 2009, the Fund was 34.8% invested in senior, secured loans; 36.2% invested in seasoned U.S. government agency MBS; and 27.9% invested in high-yield corporate bonds. Eaton Vance Limited Duration Income Fund Total Return Performance 4/30/08  4/30/09 NYSE Amex Symbol EVV At Net Asset Value (NAV) 1 -10.71% At Share Price 1 -14.85 Premium/(Discount) to NAV (4/30/09) -10.65% Total Distributions per common share $1.37 Distribution Rate 2 At NAV 10.03% At Share Price 11.22% Please refer to page 3 for additional performance information. 1 Performance results reflect the effect of leverage. 2 The Distribution Rate is based on the Funds most recent monthly distribution per share (annualized) divided by the Funds NAV or share price at the end of the period. The Funds monthly distributions may be comprised of ordinary income, net realized capital gains and return of capital. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. The Funds performance at share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than quoted. Absent an expense waiver by the investment adviser, the returns would be lower. For performance as of the most recent month end, please refer to www.eatonvance.com. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. 1 Eaton Vance Limited Duration Income Fund as of April30, 2009 MANAGEMENT'S DISCUSSION OF FUND PERFORMANCE  Across the Funds primary investment sector allocations, the negative returns of senior, secured loans and high-yield corporate bonds were the main drivers of the Funds performance. Within the bank loan sector, investments were broadly diversified across both issuer and industry. The Funds bank loans were primarily senior, secured loans to companies with average revenues exceeding $1 billion. For the year ended April 30, 2009 the Funds bank loan investments slightly outperformed the S&P/LSTA Leveraged Loan Index (the Index) and is attributed to a modest overweight in the cable television and business services industries, both of which outperformed the Index, and an underweight in the automotive sector, which under-performed the Index.  In November and December of 2008, the relative performance of the Funds high-yield bond investments was hurt by a lower allocation in BB-rated bonds relative to the Merrill Lynch U.S. High Yield Index, as BB-rated issues outperformed in the difficult market environment. During the high-yield markets recovery in 2009, however, the Funds emphasis on B-rated bonds benefited performance. Many of these companies navigated the tumultuous economic environment better than had been expected. During the period, security selection in the technology, broadcasting and media industries benefited performance. In addition, an underweight to the poor-performing utilities industry was helpful. High-yield bond positions in the gaming, hotels and leisure and banking industries detracted from performance.  The Funds MBS investments generated positive returns for the year. Similar to other U.S. credit markets, yield spreads over U.S. Treasuries for seasoned U.S. agency MBS widened during the first half of the year ending April 30, 2009, but narrowed considerably in the second half. MBS yield spreads benefited from the Federal Reserves purchases of MBS in the secondary market  designed to sustain lower mortgage rates and support the housing market  which began in January 2009. MBS returns were also boosted by falling U.S. Treasury yields amidst a global flight to quality.  Within the MBS sector, the focus remained on seasoned, fixed-rate, U.S. government agency MBS. The underlying mortgages within the Funds seasoned MBS investments were typically originated more than 10 years ago; therefore, the homeowners have gener ally built up equity in their homes over time. As a result, these mortgages have relatively low loan-to-value ratios, in addition to the securities being backed by U.S. government agencies. Despite general credit issues in the market, management believes that the underlying credit quality of this segment remains relatively high.  As of April 30, 2009, the Fund employed leverage of 37.8% of total assets  11.4% auction preferred shares (APS) 1 and 26.4% borrowings. Use of leverage creates an opportunity for income, but at the same time creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 1 APS percentage represents the liquidation value of the Funds APS outstanding at 4/30/09 as a percentage of the Funds net assets applicable to common shares plus APS and borrowings outstanding. 2 Eaton Vance Limited Duration Income Fund as of April 30, FUND PERFORMANCE Fund Performance 1 NYSE Amex Symbol EVV Average Annual Total Returns (by share price, NYSE Amex) One Year -14.85% Five Years 0.77 Life of Fund (5/30/03) 0.67 Average Annual Total Returns (at net asset value) One Year -10.71% Five Years 1.66 Life of Fund ( 5/30/03) 2.60 1 Performance results reflect the effect of leverage. Portfolio Composition Fund Allocations 2 By net investments 2 Fund allocations are shown as a percentage of the Funds net investments, which represented 158.4% of the Funds net assets as of 4/30/09. Fund allocations may not be representative of the Fund's current or future investments and are subject to change due to active management. Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. The Funds performance at share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than quoted. Absent an expense waiver by the investment adviser, the returns would be lower. For performance as of the most recent month end, please refer to www.eatonvance.com. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Fund's current or future investments and may change due to active management. 3 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS Senior Floating-Rate Interests  55. 0% ( 1 ) Principal Amount* Borrower/Tranche Description Value Aerospace and Defense  1.0% ACTS Aero Technical Support & Service, Inc. 897,140 Term Loan, 7.37%, Maturing October 5, 2014 $ 174,942 Atlantic Inertial Systems, Inc. 1,266,231 Term Loan, 3.44%, Maturing July 20, 2014 1,164,933 AWAS Capital, Inc. 444,703 Term Loan, 3.00%, Maturing March 22, 2013 315,739 2,168,628 Term Loan - Second Lien, 7.25%, Maturing March 22, 2013 834,922 CACI International, Inc. 331,891 Term Loan, 2.22%, Maturing May 3, 2011 319,860 Colt Defense, LLC 976,450 Term Loan, 4.01%, Maturing July 9, 2014 878,805 DAE Aviation Holdings, Inc. 574,468 Term Loan, 4.39%, Maturing July 31, 2014 338,936 564,875 Term Loan, 4.79%, Maturing July 31, 2014 333,276 Evergreen International Aviation 1,223,949 Term Loan, 9.00%, Maturing October 31, 2011 644,103 Hawker Beechcraft Acquisition 3,570,126 Term Loan, 3.22%, Maturing March 26, 2014 1,868,365 187,155 Term Loan, 3.22%, Maturing March 26, 2014 97,944 Hexcel Corp. 1,555,447 Term Loan, 3.34%, Maturing March 1, 2012 1,431,011 IAP Worldwide Services, Inc. 1,112,526 Term Loan, 8.25%, Maturing December 30, 2012 639,703 TransDigm, Inc. 2,075,000 Term Loan, 3.23%, Maturing June 23, 2013 1,910,728 Vought Aircraft Industries, Inc. 1,609,546 Term Loan, 2.93%, Maturing December 17, 2011 1,273,553 666,667 Term Loan, 3.01%, Maturing December 17, 2011 483,333 496,475 Term Loan, 7.50%, Maturing December 22, 2011 417,867 Wesco Aircraft Hardware Corp. 1,458,750 Term Loan, 2.68%, Maturing September 29, 2013 1,210,762 $ 14,338,782 Air Transport  0.3% Airport Development and Investment, Ltd. GBP 1,957,250 Term Loan - Second Lien, 5.54%, Maturing April 7, 2011 $ 1,226,950 Delta Air Lines, Inc. 1,694,813 Term Loan - Second Lien, 3.74%, Maturing April 30, 2014 876,359 Northwest Airlines, Inc. 2,803,525 DIP Loan, 2.46%, Maturing August 21, 2009 2,598,518 $ 4,701,827 Principal Amount* Borrower/Tranche Description Value Automotive  1.8% Accuride Corp. 2,337,795 Term Loan, 8.00%, Maturing January 31, 2012 $ 1,430,438 Adesa, Inc. 4,905,207 Term Loan, 3.10%, Maturing October 18, 2013 4,115,469 Allison Transmission, Inc. 5,111,669 Term Loan, 3.22%, Maturing September 30, 2014 3,690,339 Chrysler Financial 1,862,337 Term Loan, 4.45%, Maturing August 1, 2014 1,383,450 Dayco Products, LLC 2,283,263 Term Loan, 0.00%, Maturing June 21, 2011 349,339 Delphi Corp. 674,382 DIP Loan, 9.25%, Maturing June 30, 2009 574,068 Federal-Mogul Corp. 1,827,401 Term Loan, 2.43%, Maturing December 27, 2014 1,044,665 1,414,767 Term Loan, 2.39%, Maturing December 27, 2015 808,775 Ford Motor Co. 3,270,136 Term Loan, 3.69%, Maturing December 15, 2013 2,071,334 General Motors Corp. 4,343,904 Term Loan, 8.00%, Maturing November 29, 2013 2,856,117 Goodyear Tire & Rubber Co. Term Loan - Second Lien, 2.19%, Maturing April 30, 2010 3,738,797 Keystone Automotive Operations, Inc. 1,114,460 Term Loan, 4.33%, Maturing January 12, 2012 465,287 LKQ Corp. 1,294,429 Term Loan, 2.71%, Maturing October 12, 2014 1,155,278 TriMas Corp. 314,063 Term Loan, 2.75%, Maturing August 2, 2011 269,309 1,326,914 Term Loan, 3.09%, Maturing August 2, 2013 1,137,829 TRW Automotive, Inc. 1,000,000 Term Loan, 2.00%, Maturing February 2, 2014 671,667 United Components, Inc. 1,439,394 Term Loan, 3.50%, Maturing June 30, 2010 1,086,742 $ 26,848,903 Beverage and Tobacco  0.4% Constellation Brands, Inc. 1,057,432 Term Loan, 2.73%, Maturing June 5, 2013 $ 1,010,225 Culligan International Co. 976,226 Term Loan, 3.00%, Maturing November 24, 2014 507,638 EUR 1,400,000 Term Loan - Second Lien, 6.25%, Maturing May 31, 2013 358,891 Liberator Midco Ltd. GBP 377,481 Term Loan, 8.85%, Maturing October 27, 2016 370,422 Southern Wine & Spirits of America, Inc. 2,900,351 Term Loan, 2.72%, Maturing May 31, 2012 2,693,701 See notes to financial statements 4 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONT'D Principal Amount* Borrower/Tranche Description Value Beverage and Tobacco (continued) Van Houtte, Inc. 866,772 Term Loan, 3.72%, Maturing July 11, 2014 $ 706,419 118,196 Term Loan, 3.72%, Maturing July 11, 2014 96,330 $ 5,743,626 Brokers, Dealers and Investment Houses  0.1% AmeriTrade Holding Corp. 2,108,393 Term Loan, 1.95%, Maturing December 31, 2012 $ 2,000,338 $ 2,000,338 Building and Development  2.0% AIMCO Properties, L.P. 2,668,750 Term Loan, 1.96%, Maturing March 23, 2011 $ 2,348,500 Beacon Sales Acquisition, Inc. 883,375 Term Loan, 3.13%, Maturing September 30, 2013 722,159 Brickman Group Holdings, Inc. 1,403,557 Term Loan, 2.43%, Maturing January 23, 2014 1,226,358 Building Materials Corp. of America 1,882,118 Term Loan, 3.25%, Maturing February 22, 2014 1,418,647 Capital Automotive (REIT) 3,046,644 Term Loan, 2.26%, Maturing December 16, 2010 2,003,168 Epco/Fantome, LLC 1,738,000 Term Loan, 3.06%, Maturing November 23, 2010 1,329,570 Forestar USA Real Estate Group, Inc. 1,974,563 Revolving Loan, 4.38%, Maturing December 1, 2010 1,629,015 1,975,000 Term Loan, 4.44%, Maturing December 1, 2010 1,629,375 Hovstone Holdings, LLC 742,500 Term Loan, 5.50%, Maturing July 1, 2009 298,708 LNR Property Corp. 3,256,000 Term Loan, 4.00%, Maturing July 3, 2011 1,738,704 Metroflag BP, LLC 700,000 Term Loan - Second Lien, 0.00%, Maturing July 2, 2009 52,500 NCI Building Systems, Inc. 1,374,724 Term Loan, 1.95%, Maturing June 18, 2010 1,106,653 Panolam Industries Holdings, Inc. 1,345,288 Term Loan, 5.00%, Maturing September 30, 2012 773,541 Realogy Corp. 1,177,511 Term Loan, 3.41%, Maturing September 1, 2014 767,485 4,373,614 Term Loan, 4.18%, Maturing September 1, 2014 2,850,660 South Edge, LLC 287,500 Term Loan, 0.00%, Maturing October 31, 2009 52,229 Standard Pacific Corp. 1,260,000 Term Loan, 3.00%, Maturing May 5, 2013 646,800 Principal Amount* Borrower/Tranche Description Value Building and Development (continued) TRU 2olding Co. 5,995,268 Term Loan, 3.51%, Maturing December 9, 2009 $ 3,792,007 United Subcontractors, Inc. 1,016,033 Term Loan - Second Lien, 11.69%, Maturing June 27, 2013 67,058 WCI Communities, Inc. 3,747,152 Term Loan, 5.75%, Maturing December 23, 2010 1,672,167 Wintergames Acquisition ULC 3,396,233 Term Loan, 7.93%, Maturing October 22, 2013 2,292,457 $ 28,417,761 Business Equipment and Services  4.2% Activant Solutions, Inc. 891,915 Term Loan, 2.94%, Maturing May 1, 2013 $ 612,449 Affiliated Computer Services 294,683 Term Loan, 2.44%, Maturing March 20, 2013 278,557 1,871,667 Term Loan, 2.46%, Maturing March 20, 2013 1,769,246 Affinion Group, Inc. 4,274,912 Term Loan, 3.73%, Maturing October 17, 2012 3,761,923 Allied Barton Security Service 1,119,801 Term Loan, 6.75%, Maturing February 21, 2015 1,052,613 Education Management, LLC 4,860,227 Term Loan, 3.00%, Maturing June 1, 2013 4,379,410 Euronet Worldwide, Inc. 1,849,807 Term Loan, 2.95%, Maturing April 4, 2012 1,637,080 Info USA, Inc. 330,306 Term Loan, 3.22%, Maturing February 14, 2012 266,722 Information Resources, Inc. 1,828,072 Term Loan, 3.00%, Maturing May 7, 2014 1,521,870 Intergraph Corp. 1,000,000 Term Loan, 3.26%, Maturing May 29, 2014 915,000 1,000,000 Term Loan - Second Lien, 6.74%, Maturing November 29, 2014 839,167 iPayment, Inc. 2,057,583 Term Loan, 2.89%, Maturing May 10, 2013 1,399,156 Kronos, Inc. 1,518,944 Term Loan, 3.47%, Maturing June 11, 2014 1,131,613 Language Line, Inc. 2,182,717 Term Loan, 4.47%, Maturing June 11, 2011 1,920,791 Mitchell International, Inc. 1,500,000 Term Loan - Second Lien, 6.50%, Maturing March 28, 2015 903,750 N.E.W. Holdings I, LLC 2,523,382 Term Loan, 3.47%, Maturing May 22, 2014 1,760,059 Protection One, Inc. 2,024,260 Term Loan, 2.68%, Maturing March 31, 2012 1,595,791 See notes to financial statements 5 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Business Equipment and Services (continued) Quantum Corp. 325,000 Term Loan, 4.50%, Maturing July 12, 2014 $ 260,812 Quintiles Transnational Corp. 1,209,479 Term Loan, 2.92%, Maturing March 31, 2013 1,106,673 1,725,000 Term Loan - Second Lien, 4.43%, Maturing March 31, 2014 1,431,750 Sabre, Inc. 6,636,484 Term Loan, 3.07%, Maturing September 30, 2014 3,694,863 Safenet, Inc. 987,437 Term Loan, 2.96%, Maturing April 12, 2014 706,018 Serena Software, Inc. 1,557,739 Term Loan, 2.92%, Maturing March 10, 2013 1,115,731 Sitel (Client Logic) 1,707,489 Term Loan, 6.42%, Maturing January 29, 2014 1,067,181 Solera Holdings, LLC EUR 1,087,338 Term Loan, 3.44%, Maturing May 15, 2014 1,251,631 SunGard Data Systems, Inc. 13,343,272 Term Loan, 2.67%, Maturing February 11, 2013 12,044,157 TDS Investor Corp. 1,778,654 Term Loan, 2.97%, Maturing August 23, 2013 1,200,097 356,888 Term Loan, 3.47%, Maturing August 23, 2013 240,800 EUR 1,051,592 Term Loan, 3.78%, Maturing August 23, 2013 899,748 Transaction Network Services, Inc. 798,337 Term Loan, 2.49%, Maturing May 4, 2012 753,764 U.S. Security Holdings, Inc. 890,037 Term Loan, 2.95%, Maturing May 8, 2013 787,683 Valassis Communications, Inc. 404,453 Term Loan, 2.18%, Maturing March 2, 2014 346,819 1,762,348 Term Loan, 2.18%, Maturing March 2, 2014 1,511,213 VWR International, Inc. 2,325,000 Term Loan, 2.93%, Maturing June 28, 2013 1,879,374 West Corp. 6,653,218 Term Loan, 2.83%, Maturing October 24, 2013 5,632,135 $ 61,675,646 Cable and Satellite Television  4.3% Atlantic Broadband Finance, LLC 2,543,581 Term Loan, 3.47%, Maturing February 10, 2011 $ 2,308,300 Bragg Communications, Inc. 1,590,726 Term Loan, 3.76%, Maturing August 31, 2014 1,487,328 Bresnan Broadband Holdings, LLC 1,725,000 Term Loan, 3.05%, Maturing March 29, 2014 1,585,563 1,550,000 Term Loan - Second Lien, 4.99%, Maturing March 29, 2014 1,240,000 Principal Amount* Borrower/Tranche Description Value Cable and Satellite Television (continued) Cequel Communications, LLC 980,000 Term Loan, 2.48%, Maturing November 5, 2013 $ 890,820 2,175,000 Term Loan - Second Lien, 5.00%, Maturing May 5, 2014 1,743,885 5,101,457 Term Loan - Second Lien, 6.49%, Maturing May 5, 2014 4,199,774 Charter Communications Operating, Inc. 14,836,155 Term Loan, 4.69%, Maturing April 28, 2013 12,555,096 CSC Holdings, Inc. 2,698,216 Term Loan, 2.20%, Maturing March 29, 2013 2,503,440 CW Media Holdings, Inc. 1,859,343 Term Loan, 4.47%, Maturing February 15, 2015 1,506,650 DirectTV Holdings, LLC 1,817,731 Term Loan, 1.93%, Maturing April 13, 2013 1,733,868 Insight Midwest Holdings, LLC 4,741,875 Term Loan, 2.50%, Maturing April 6, 2014 4,356,598 MCC Iowa, LLC 1,145,000 Term Loan, 1.83%, Maturing March 31, 2010 1,113,513 2,396,353 Term Loan, 2.08%, Maturing January 31, 2015 2,138,745 Mediacom Illinois, LLC 4,729,878 Term Loan, 1.83%, Maturing January 31, 2015 4,233,241 NTL Investment Holdings, Ltd. 2,901,650 Term Loan, 4.60%, Maturing March 30, 2012 2,713,043 ProSiebenSat.1 Media AG EUR 821,651 Term Loan, 4.59%, Maturing March 2, 2015 176,658 EUR 48,181 Term Loan, 3.75%, Maturing June 26, 2015 40,776 EUR 1,187,219 Term Loan, 3.75%, Maturing June 26, 2015 1,004,757 EUR 821,651 Term Loan, 4.84%, Maturing March 2, 2016 176,658 UPC Broadband Holding B.V. EUR 7,800,000 Term Loan, 3.14%, Maturing October 16, 2011 8,464,890 2,800,000 Term Loan, 2.32%, Maturing December 31, 2014 2,593,500 YPSO Holding SA EUR 2,480,685 Term Loan, 3.69%, Maturing July 28, 2014 2,199,070 EUR 957,340 Term Loan, 3.69%, Maturing July 28, 2014 848,660 EUR 1,561,975 Term Loan, 3.69%, Maturing July 28, 2014 1,384,655 $ 63,199,488 Chemicals and Plastics  3.0% Arizona Chemical, Inc. 1,390,293 Term Loan, 2.43%, Maturing February 28, 2013 $ 1,133,089 AZ Chem US, Inc. 500,000 Term Loan - Second Lien, 5.93%, Maturing February 28, 2014 275,000 See notes to financial statements 6 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Chemicals and Plastics (continued) Brenntag Holding GmbH and Co. KG 490,909 Term Loan, 2.50%, Maturing December 23, 2013 $ 397,636 2,009,091 Term Loan, 3.18%, Maturing December 23, 2013 1,627,364 1,300,000 Term Loan - Second Lien, 5.50%, Maturing December 23, 2015 754,000 Celanese Holdings, LLC EUR 1,960,000 Term Loan, 3.26%, Maturing April 6, 2011 2,275,600 5,953,500 Term Loan, 2.94%, Maturing April 2, 2014 5,299,966 Cognis GmbH EUR 1,084,426 Term Loan, 3.65%, Maturing September 15, 2013 1,076,103 EUR 265,574 Term Loan, 3.65%, Maturing September 15, 2013 261,427 Columbian Chemicals Acquisition 857,300 Term Loan, 4.47%, Maturing March 16, 2013 535,813 First Chemical Holding EUR 965,273 Term Loan, 4.56%, Maturing December 18, 2014 391,128 EUR 965,273 Term Loan, 5.06%, Maturing December 18, 2015 391,128 Foamex L.P. 2,847,327 Term Loan, 0.00%, Maturing February 12, 2013 820,978 Georgia Gulf Corp. 862,713 Term Loan, 8.91%, Maturing October 3, 2013 557,888 Hexion Specialty Chemicals, Inc. 4,875,000 Term Loan, 3.44%, Maturing May 5, 2013 2,461,875 1,829,363 Term Loan, 3.50%, Maturing May 5, 2013 906,841 397,390 Term Loan, 3.50%, Maturing May 5, 2013 196,992 Huish Detergents, Inc. 1,252,688 Term Loan, 2.18%, Maturing April 26, 2014 1,114,892 Huntsman International, LLC 3,464,646 Term Loan, 2.18%, Maturing August 16, 2012 2,875,657 INEOS Group EUR 808,168 Term Loan, 6.21%, Maturing December 14, 2011 583,653 EUR 142,882 Term Loan, 6.21%, Maturing December 14, 2011 103,188 EUR 808,273 Term Loan, 6.71%, Maturing December 14, 2011 583,728 EUR 142,882 Term Loan, 6.71%, Maturing December 14, 2011 103,188 232,956 Term Loan, 7.50%, Maturing December 14, 2013 125,020 232,956 Term Loan, 8.00%, Maturing December 14, 2014 125,020 Innophos, Inc. 181,250 Term Loan, 3.43%, Maturing August 10, 2010 170,828 ISP Chemco, Inc. 1,950,188 Term Loan, 2.63%, Maturing June 4, 2014 1,775,890 Kranton Polymers, LLC 3,087,747 Term Loan, 3.25%, Maturing May 12, 2013 2,102,756 Lucite International Group Holdings 774,103 Term Loan, 2.68%, Maturing July 7, 2013 750,880 274,125 Term Loan, 2.68%, Maturing July 7, 2013 265,901 MacDermid, Inc. EUR 946,412 Term Loan, 3.21%, Maturing April 12, 2014 651,143 Principal Amount* Borrower/Tranche Description Value Chemicals and Plastics (continued) Millennium Inorganic Chemicals 470,951 Term Loan, 3.47%, Maturing April 30, 2014 $ 306,118 1,375,000 Term Loan - Second Lien, 6.97%, Maturing October 31, 2014 831,875 Momentive Performance Material 1,895,201 Term Loan, 2.69%, Maturing December 4, 2013 1,276,892 Nalco Co. 4,432,589 Term Loan, 3.05%, Maturing November 4, 2010 4,389,651 Rockwood Specialties Group, Inc. 3,605,175 Term Loan, 2.18%, Maturing December 10, 2012 3,252,383 Schoeller Arca Systems Holding EUR 886,834 Term Loan, 5.82%, Maturing November 16, 2015 528,017 EUR 824,121 Term Loan, 5.82%, Maturing November 16, 2015 490,677 EUR 289,045 Term Loan, 5.82%, Maturing November 16, 2015 172,096 Solo Cup Co. 1,533,019 Term Loan, 4.72%, Maturing February 27, 2011 1,440,080 $ 43,382,361 Clothing/Textiles  0.3% Hanesbrands, Inc. 1,563,121 Term Loan, 5.80%, Maturing September 5, 2013 $ 1,531,533 1,125,000 Term Loan - Second Lien, 4.84%, Maturing March 5, 2014 1,018,125 St. John Knits International, Inc. 1,176,185 Term Loan, 9.00%, Maturing March 23, 2012 793,925 The William Carter Co. 1,149,890 Term Loan, 2.01%, Maturing July 14, 2012 1,092,395 $ 4,435,978 Conglomerates  1.3% Amsted Industries, Inc. 1,449,307 Term Loan, 3.15%, Maturing October 15, 2010 $ 1,326,116 Blount, Inc. 373,351 Term Loan, 2.25%, Maturing August 9, 2010 346,283 Doncasters (Dunde HoldCo 4 Ltd.) 608,184 Term Loan, 2.99%, Maturing July 13, 2015 355,788 608,184 Term Loan, 3.49%, Maturing July 13, 2015 355,788 GBP 734,483 Term Loan - Second Lien, 5.48%, Maturing November 15, 2016 475,369 Jarden Corp. 1,752,911 Term Loan, 2.97%, Maturing January 24, 2012 1,683,671 968,161 Term Loan, 2.97%, Maturing January 24, 2012 929,918 Johnson Diversey, Inc. 2,935,784 Term Loan, 3.18%, Maturing December 16, 2011 2,781,655 See notes to financial statements 7 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Conglomerates (continued) Polymer Group, Inc. 3,874,418 Term Loan, 3.21%, Maturing November 22, 2012 $ 3,351,371 RBS Global, Inc. 415,438 Term Loan, 2.44%, Maturing July 19, 2013 328,715 2,681,967 Term Loan, 3.36%, Maturing July 19, 2013 2,135,516 RGIS Holdings, LLC 1,828,699 Term Loan, 3.45%, Maturing April 30, 2014 1,368,476 91,435 Term Loan, 3.72%, Maturing April 30, 2014 68,424 The Manitowoc Company, Inc. 1,396,500 Term Loan, 6.50%, Maturing August 21, 2014 1,072,512 US Investigations Services, Inc. 2,610,150 Term Loan, 3.98%, Maturing February 21, 2015 2,135,972 Vertrue, Inc. 812,505 Term Loan, 4.22%, Maturing August 16, 2014 605,316 $ 19,320,890 Containers and Glass Products  1.8% Berry Plastics Corp. 4,598,594 Term Loan, 2.47%, Maturing April 3, 2015 $ 3,385,715 Consolidated Container Co. 1,000,000 Term Loan - Second Lien, 5.93%, Maturing September 28, 2014 415,000 Crown Americas, Inc. 679,000 Term Loan, 2.20%, Maturing November 15, 2012 654,386 Graham Packaging Holdings Co. 5,114,888 Term Loan, 2.76%, Maturing October 7, 2011 4,631,818 Graphic Packaging International, Inc. 7,311,160 Term Loan, 3.06%, Maturing May 16, 2014 6,640,968 JSG Acquisitions EUR 180,907 Term Loan, 2.91%, Maturing December 31, 2014 189,924 EUR 217,564 Term Loan, 3.12%, Maturing December 31, 2014 228,408 EUR 1,300,764 Term Loan, 3.21%, Maturing December 31, 2014 1,365,598 EUR 1,300,764 Term Loan, 3.33%, Maturing December 31, 2014 1,365,598 Kranson Industries, Inc. 1,095,687 Term Loan, 2.71%, Maturing July 31, 2013 947,769 Owens-Brockway Glass Container 2,034,688 Term Loan, 1.95%, Maturing June 14, 2013 1,866,191 Smurfit-Stone Container Corp. 1,811,334 Term Loan, 3.03%, Maturing November 1, 2009 1,421,897 600,664 Term Loan, 3.27%, Maturing December 31, 2009 471,521 235,743 Term Loan, 2.82%, Maturing November 1, 2011 183,408 413,679 Term Loan, 2.82%, Maturing November 1, 2011 318,946 779,718 Term Loan, 2.82%, Maturing November 1, 2011 606,620 363,505 Term Loan, 4.50%, Maturing November 1, 2011 280,263 Principal Amount* Borrower/Tranche Description Value Containers and Glass Products (continued) Tegrant Holding Corp. 1,960,000 Term Loan, 4.47%, Maturing March 8, 2013 $ 1,136,800 $ 26,110,830 Cosmetics/Toiletries  0.3% American Safety Razor Co. 1,000,000 Term Loan - Second Lien, 6.68%, Maturing July 31, 2014 $ 672,500 Bausch & Lomb, Inc. 155,000 Term Loan, 3.53%, Maturing April 30, 2015 134,734 612,250 Term Loan, 4.47%, Maturing April 30, 2015 532,198 KIK Custom Products, Inc. 1,400,000 Term Loan - Second Lien, 5.44%, Maturing November 30, 2014 319,666 Prestige Brands, Inc. 2,346,893 Term Loan, 2.68%, Maturing April 7, 2011 2,264,752 $ 3,923,850 Drugs  0.4% Graceway Pharmaceuticals, LLC 1,394,552 Term Loan, 3.18%, Maturing May 3, 2012 $ 1,030,225 300,000 Term Loan, 8.68%, Maturing November 3, 2013 75,000 1,000,000 Term Loan - Second Lien, 6.93%, Maturing May 3, 2013 321,667 Pharmaceutical Holdings Corp. 441,053 Term Loan, 3.75%, Maturing January 30, 2012 392,537 Stiefel Laboratories, Inc. 669,349 Term Loan, 3.39%, Maturing December 28, 2013 660,145 875,111 Term Loan, 3.39%, Maturing December 28, 2013 863,079 Warner Chilcott Corp. 496,598 Term Loan, 2.43%, Maturing January 18, 2012 468,540 1,415,948 Term Loan, 2.87%, Maturing January 18, 2012 1,335,947 $ 5,147,140 Ecological Services and Equipment  0.4% Big Dumpster Merger Sub, Inc. 846,741 Term Loan, 2.68%, Maturing February 5, 2013 $ 461,474 Blue Waste B.V. (AVR Acquisition) EUR 1,000,000 Term Loan, 3.24%, Maturing April 1, 2015 1,076,121 Environmental Systems Products Holdings, Inc. Term Loan - Second Lien, 13.50%, Maturing December 12, 2010 322,599 IESI Corp. 3,464,706 Term Loan, 2.22%, Maturing January 20, 2012 3,230,838 See notes to financial statements 8 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Ecological Services and Equipment (continued) Sensus Metering Systems, Inc. 701,832 Term Loan, 2.80%, Maturing December 17, 2010 $ 635,158 Wastequip, Inc. 977,856 Term Loan, 2.68%, Maturing February 5, 2013 532,931 $ 6,259,121 Electronics/Electrical  1.7% Aspect Software, Inc. 1,701,483 Term Loan, 4.25%, Maturing July 11, 2011 $ 1,114,471 2,350,000 Term Loan - Second Lien, 8.31%, Maturing July 11, 2013 611,000 Freescale Semiconductor, Inc. 5,509,209 Term Loan, 2.26%, Maturing December 1, 2013 3,245,271 Infor Enterprise Solutions Holdings 3,395,786 Term Loan, 4.18%, Maturing July 28, 2012 2,444,966 1,771,714 Term Loan, 4.18%, Maturing July 28, 2012 1,275,634 500,000 Term Loan - Second Lien, 5.93%, Maturing March 2, 2014 163,750 183,333 Term Loan - Second Lien, 6.68%, Maturing March 2, 2014 60,042 316,667 Term Loan - Second Lien, 6.68%, Maturing March 2, 2014 109,250 Network Solutions, LLC 2,975,507 Term Loan, 3.13%, Maturing March 7, 2014 2,157,242 Open Solutions, Inc. 2,401,430 Term Loan, 3.23%, Maturing January 23, 2014 1,320,786 Sensata Technologies Finance Co. 5,828,437 Term Loan, 2.80%, Maturing April 27, 2013 4,123,619 Spectrum Brands, Inc. 132,436 Term Loan, 2.72%, Maturing March 30, 2013 105,585 2,598,584 Term Loan, 6.25%, Maturing March 30, 2013 2,071,721 SS&C Technologies, Inc. 1,922,167 Term Loan, 3.22%, Maturing November 23, 2012 1,585,788 VeriFone, Inc. 941,627 Term Loan, 3.18%, Maturing October 31, 2013 838,048 Vertafore, Inc. 2,450,000 Term Loan, 3.75%, Maturing January 31, 2012 2,229,500 975,000 Term Loan - Second Lien, 7.25%, Maturing January 31, 2013 694,687 $ 24,151,360 Principal Amount* Borrower/Tranche Description Value Equipment Leasing  0.3% Hertz Corp. 3,771,841 Term Loan, 2.22%, Maturing December 21, 2012 $ 3,060,849 688,889 Term Loan, 2.98%, Maturing December 21, 2012 559,033 $ 3,619,882 Farming/Agriculture  0.4% BF Bolthouse HoldCo, LLC 2,768,802 Term Loan, 2.81%, Maturing December 16, 2012 $ 2,450,390 1,475,000 Term Loan - Second Lien, 5.93%, Maturing December 16, 2013 1,054,625 Central Garden & Pet Co. 2,289,490 Term Loan, 1.94%, Maturing February 28, 2014 1,811,559 $ 5,316,574 Financial Intermediaries  0.6% Citco III, Ltd. 3,166,424 Term Loan, 3.58%, Maturing June 30, 2014 $ 1,757,365 Grosvenor Capital Management 668,427 Term Loan, 2.74%, Maturing December 5, 2013 501,321 INVESTools, Inc. 412,500 Term Loan, 3.68%, Maturing August 13, 2012 402,187 Jupiter Asset Management Group GBP 575,309 Term Loan, 3.71%, Maturing June 30, 2015 405,329 Lender Processing Services, Inc. 994,975 Term Loan, 2.93%, Maturing July 2, 2014 968,857 LPL Holdings, Inc. 5,031,592 Term Loan, 2.66%, Maturing December 18, 2014 4,310,399 Nuveen Investments, Inc. 693,000 Term Loan, 3.45%, Maturing November 2, 2014 457,164 RJO Holdings Corp. (RJ OBrien) 640,150 Term Loan, 3.47%, Maturing July 31, 2014 240,056 $ 9,042,678 Food Products  1.9% Acosta, Inc. 2,941,812 Term Loan, 2.68%, Maturing July 28, 2013 $ 2,563,054 Advantage Sales & Marketing, Inc. 3,847,169 Term Loan, 2.48%, Maturing March 29, 2013 3,347,037 American Seafoods Group, LLC 864,866 Term Loan, 1.93%, Maturing September 30, 2011 743,785 Dean Foods Co. 5,831,000 Term Loan, 2.71%, Maturing April 2, 2014 5,447,938 MafCo Worldwide Corp. 807,586 Term Loan, 2.48%, Maturing December 8, 2011 658,183 See notes to financial statements 9 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Food Products (continued) Michael Foods, Inc. 1,401,918 Term Loan, 3.06%, Maturing November 21, 2010 $ 1,397,245 1,300,000 Term Loan, Maturing April 30, 2014 1,303,250 Pinnacle Foods Finance, LLC 7,285,462 Term Loan, 3.25%, Maturing April 2, 2014 6,108,408 Provimi Group SA 231,370 Term Loan, 2.68%, Maturing June 28, 2015 165,025 188,011 Term Loan, 2.68%, Maturing June 28, 2015 134,099 EUR 419,087 Term Loan, 3.22%, Maturing June 28, 2015 395,493 EUR 243,178 Term Loan, 3.22%, Maturing June 28, 2015 229,487 EUR 402,189 Term Loan, 3.22%, Maturing June 28, 2015 379,546 EUR 548,225 Term Loan, 3.22%, Maturing June 28, 2015 517,361 Reddy Ice Group, Inc. 3,130,000 Term Loan, 2.20%, Maturing August 9, 2012 2,112,750 Wrigley Company 1,397,679 Term Loan, 6.50%, Maturing October 6, 2014 1,398,996 $ 26,901,657 Food Service  1.2% AFC Enterprises, Inc. 633,571 Term Loan, 2.97%, Maturing May 11, 2011 $ 576,550 Aramark Corp. 6,024,435 Term Loan, 3.10%, Maturing January 26, 2014 5,512,358 383,119 Term Loan, 4.06%, Maturing January 26, 2014 350,554 GBP 977,500 Term Loan, 3.81%, Maturing January 27, 2014 1,261,691 Buffets, Inc. 616,971 Term Loan, 7.73%, Maturing July 22, 2009 92,546 61,468 Term Loan, 7.73%, Maturing July 22, 2009 9,220 180,230 Term Loan, 7.43%, Maturing May 1, 2013 15,094 1,283,353 Term Loan, 7.77%, Maturing November 1, 2013 107,481 Burger King Corp. 1,692,294 Term Loan, 2.75%, Maturing June 30, 2012 1,633,064 CBRL Group, Inc. 2,280,572 Term Loan, 2.69%, Maturing April 27, 2013 2,021,157 Dennys, Inc. 163,417 Term Loan, 2.44%, Maturing March 31, 2012 147,075 557,954 Term Loan, 3.86%, Maturing March 31, 2012 502,159 JRD Holdings, Inc. 1,896,094 Term Loan, 2.71%, Maturing June 26, 2014 1,796,549 Maine Beverage Co., LLC 529,687 Term Loan, 2.97%, Maturing June 30, 2010 431,695 NPC International, Inc. 455,646 Term Loan, 2.68%, Maturing May 3, 2013 392,615 OSI Restaurant Partners, LLC 84,586 Term Loan, 4.00%, Maturing May 9, 2013 59,951 938,536 Term Loan, 2.75%, Maturing May 9, 2014 665,188 Principal Amount* Borrower/Tranche Description Value Food Service (continued) QCE Finance, LLC 977,387 Term Loan, 3.50%, Maturing May 5, 2013 $ 584,803 1,225,000 Term Loan - Second Lien, 6.98%, Maturing November 5, 2013 416,500 Sagittarius Restaurants, LLC 445,139 Term Loan, 9.50%, Maturing March 29, 2013 260,406 $ 16,836,656 Food/Drug Retailers  1.5% General Nutrition Centers, Inc. 2,983,711 Term Loan, 3.15%, Maturing September 16, 2013 $ 2,528,695 Iceland Foods Group, Ltd. GBP 2,150,000 Term Loan, 2.62%, Maturing May 2, 2014 2,973,863 GBP 2,150,000 Term Loan, 3.37%, Maturing May 2, 2015 2,973,863 GBP 544,437 Term Loan, 9.62%, Maturing May 2, 2016 759,101 Pantry, Inc. (The) 1,123,663 Term Loan, 1.93%, Maturing May 15, 2014 1,000,060 323,497 Term Loan, 1.93%, Maturing May 15, 2014 287,913 Rite Aid Corp. 5,457,481 Term Loan, 2.20%, Maturing June 1, 2014 4,428,746 2,243,750 Term Loan, 6.00%, Maturing June 4, 2014 1,830,900 Rite Aid Funding II 2,000,000 Term Loan - Second Lien, 14.25%, Maturing September 14, 2010 2,040,000 Roundys Supermarkets, Inc. 3,750,346 Term Loan, 3.20%, Maturing November 3, 2011 3,437,819 $ 22,260,960 Forest Products  0.9% Appleton Papers, Inc. 1,891,313 Term Loan, 6.50%, Maturing June 5, 2014 $ 1,371,202 Georgia-Pacific Corp. 8,179,562 Term Loan, 3.24%, Maturing December 20, 2012 7,650,450 Newpage Corp. 2,893,417 Term Loan, 4.79%, Maturing December 5, 2014 2,260,080 Xerium Technologies, Inc. 1,848,454 Term Loan, 6.72%, Maturing May 18, 2012 1,159,905 $ 12,441,637 Healthcare  5.3% Accellent, Inc. 1,383,387 Term Loan, 3.76%, Maturing November 22, 2012 $ 1,150,517 Alliance Imaging, Inc. 1,118,681 Term Loan, 3.66%, Maturing December 29, 2011 1,071,137 See notes to financial statements 10 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Healthcare (continued) American Medical Systems 1,357,592 Term Loan, 2.69%, Maturing July 20, 2012 $ 1,262,561 AMN Healthcare, Inc. 288,592 Term Loan, 2.97%, Maturing November 2, 2011 264,061 AMR HoldCo, Inc. 1,958,998 Term Loan, 2.47%, Maturing February 10, 2012 1,792,483 Biomet, Inc. 3,940,000 Term Loan, 4.15%, Maturing December 26, 2014 3,693,750 EUR 1,748,375 Term Loan, 4.34%, Maturing December 26, 2014 2,122,430 Cardinal Health 409, Inc. Term Loan, 2.68%, Maturing April 10, 2014 1,521,696 EUR 1,965,000 Term Loan, 3.22%, Maturing April 10, 2014 1,936,919 Carestream Health, Inc. 4,007,417 Term Loan, 2.43%, Maturing April 30, 2013 3,478,438 1,000,000 Term Loan - Second Lien, 5.68%, Maturing October 30, 2013 554,000 Carl Zeiss Vision Holding GmbH 1,300,000 Term Loan, 2.93%, Maturing March 23, 2015 457,980 Community Health Systems, Inc. 493,281 Term Loan, 2.68%, Maturing July 25, 2014 446,476 9,665,710 Term Loan, 3.45%, Maturing July 25, 2014 8,748,570 Concentra, Inc. 866,384 Term Loan - Second Lien, 7.47%, Maturing June 25, 2015 433,192 ConMed Corp. 604,833 Term Loan, 1.93%, Maturing April 13, 2013 495,963 CRC Health Corp. 633,750 Term Loan, 3.47%, Maturing February 6, 2013 459,469 582,075 Term Loan, 3.47%, Maturing February 6, 2013 422,004 DaVita, Inc. 5,424,933 Term Loan, 2.20%, Maturing October 5, 2012 5,118,088 DJO Finance, LLC 1,036,875 Term Loan, 3.77%, Maturing May 15, 2014 923,337 Fenwal, Inc. 854,651 Term Loan, 2.73%, Maturing February 28, 2014 676,599 145,349 Term Loan, 3.51%, Maturing February 28, 2014 115,068 Fresenius Medical Care Holdings 3,507,855 Term Loan, 2.61%, Maturing March 31, 2013 3,351,646 Hanger Orthopedic Group, Inc. 1,532,491 Term Loan, 2.44%, Maturing May 30, 2013 1,398,398 HCA, Inc. 7,500,449 Term Loan, 3.47%, Maturing November 18, 2013 6,787,907 Health Management Association, Inc. 5,735,681 Term Loan, 2.97%, Maturing February 28, 2014 4,990,759 HealthSouth Corp. 1,811,915 Term Loan, 2.96%, Maturing March 10, 2013 1,643,666 Principal Amount* Borrower/Tranche Description Value Healthcare (continued) Iasis Healthcare, LLC 420,116 Term Loan, 2.43%, Maturing March 14, 2014 $ 374,114 1,214,055 Term Loan, 2.43%, Maturing March 14, 2014 1,081,116 112,878 Term Loan, 2.44%, Maturing March 14, 2014 100,517 Ikaria Acquisition, Inc. 696,530 Term Loan, 3.03%, Maturing March 28, 2013 593,792 IM U.S. Holdings, LLC 900,000 Term Loan - Second Lien, 4.74%, Maturing June 26, 2015 783,000 Invacare Corp. 1,931,934 Term Loan, 3.21%, Maturing February 12, 2013 1,704,931 inVentiv Health, Inc. 1,191,691 Term Loan, 2.97%, Maturing July 6, 2014 1,027,833 LifePoint Hospitals, Inc. 2,959,542 Term Loan, 2.89%, Maturing April 15, 2012 2,811,035 MultiPlan Merger Corp. 668,115 Term Loan, 2.94%, Maturing April 12, 2013 588,777 1,222,935 Term Loan, 2.94%, Maturing April 12, 2013 1,077,712 Mylan, Inc. 751,750 Term Loan, 4.34%, Maturing October 2, 2014 716,460 National Mentor Holdings, Inc. 81,200 Term Loan, 2.44%, Maturing June 29, 2013 55,351 1,331,158 Term Loan, 3.22%, Maturing June 29, 2013 907,406 National Renal Institutes, Inc. 1,988,063 Term Loan, 6.25%, Maturing March 31, 2013 1,138,166 Nyco Holdings EUR 920,457 Term Loan, 3.78%, Maturing December 29, 2014 989,204 EUR 920,457 Term Loan, 4.53%, Maturing December 29, 2015 989,204 Physiotherapy Associates, Inc. 1,059,005 Term Loan, 7.50%, Maturing June 27, 2013 600,103 RadNet Management, Inc. 708,694 Term Loan, 5.06%, Maturing November 15, 2012 581,129 ReAble Therapeutics Finance, LLC 1,120,659 Term Loan, 2.89%, Maturing November 16, 2013 1,025,403 Renal Advantage, Inc. 958 Term Loan, 3.72%, Maturing October 5, 2012 862 Select Medical Corp. 1,596,196 Term Loan, 3.25%, Maturing February 24, 2012 1,419,019 Select Medical Holdings Corp. 1,992,000 Term Loan, 3.25%, Maturing February 24, 2012 1,770,888 Sunrise Medical Holdings, Inc. 1,287,078 Term Loan, 4.82%, Maturing May 13, 2010 675,716 Vanguard Health Holding Co., LLC 932,841 Term Loan, 2.68%, Maturing September 23, 2011 881,826 See notes to financial statements 11 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Healthcare (continued) Viant Holdings, Inc. 746,104 Term Loan, 3.47%, Maturing June 25, 2014 $ 563,309 $ 77,773,987 Home Furnishings  0.5% Hunter Fan Co. 614,448 Term Loan, 3.01%, Maturing April 16, 2014 $ 325,658 Interline Brands, Inc. 1,225,427 Term Loan, 2.12%, Maturing June 23, 2013 937,451 889,565 Term Loan, 2.12%, Maturing June 23, 2013 680,517 National Bedding Co., LLC 2,323,754 Term Loan, 2.46%, Maturing August 31, 2011 1,371,015 1,050,000 Term Loan - Second Lien, 5.46%, Maturing August 31, 2012 373,800 Oreck Corp. 1,772,519 Term Loan, 0.00%, Maturing February 2, 2012 576,069 Sanitec, Ltd. Oy EUR 490,638 Term Loan, 0.00%, Maturing April 7, 2013 148,009 EUR 490,638 Term Loan, 0.00%, Maturing April 7, 2014 148,009 Simmons Co. 3,677,152 Term Loan, 10.50%, Maturing December 19, 2011 2,915,676 1,047,019 Term Loan, 8.22%, Maturing February 15, 2012 23,733 $ 7,499,937 Industrial Equipment  1.3% Brand Energy and Infrastructure Services, Inc. 1,058,875 Term Loan, 4.49%, Maturing February 7, 2014 $ 741,212 CEVA Group PLC U.S 1,428,503 Term Loan, 3.44%, Maturing January 4, 2014 724,965 EUR 629,766 Term Loan, 3.70%, Maturing January 4, 2014 441,619 EUR 301,758 Term Loan, 3.97%, Maturing January 4, 2014 211,606 EUR 512,419 Term Loan, 3.97%, Maturing January 4, 2014 359,330 171,053 Term Loan, 4.22%, Maturing January 4, 2014 86,809 EUR 1,597,365 Term Loan, 4.53%, Maturing January 4, 2014 1,120,141 EPD Holdings (Goodyear Engineering Products) 302,096 Term Loan, 2.97%, Maturing July 13, 2014 153,062 2,109,318 Term Loan, 2.97%, Maturing July 13, 2014 1,068,722 1,100,000 Term Loan - Second Lien, 6.22%, Maturing July 13, 2015 196,625 Flowserve Corp. 2,284,487 Term Loan, 2.74%, Maturing August 10, 2012 2,217,381 FR Brand Acquisition Corp. 980,000 Term Loan, 3.49%, Maturing February 7, 2014 666,400 Principal Amount* Borrower/Tranche Description Value Industrial Equipment (continued) Generac Acquisition Corp. 2,650,468 Term Loan, 3.00%, Maturing November 7, 2013 $ 1,738,265 500,000 Term Loan - Second Lien, 6.50%, Maturing April 7, 2014 149,375 Gleason Corp. 743,297 Term Loan, 2.97%, Maturing June 30, 2013 633,660 280,361 Term Loan, 2.97%, Maturing June 30, 2013 239,008 Itron, Inc. EUR 355,672 Term Loan, 3.28%, Maturing April 18, 2014 445,883 Jason, Inc. 577,110 Term Loan, 3.73%, Maturing April 30, 2010 302,983 John Maneely Co. 4,376,593 Term Loan, 4.11%, Maturing December 8, 2013 3,178,501 KION Group GmbH 250,000 Term Loan, 2.43%, Maturing December 23, 2014 85,312 250,000 Term Loan, 2.93%, Maturing December 23, 2015 85,312 Polypore, Inc. 4,273,875 Term Loan, 2.50%, Maturing July 3, 2014 3,675,532 Sequa Corp. 795,043 Term Loan, 3.74%, Maturing November 30, 2014 504,852 TFS Acquisition Corp. 877,500 Term Loan, 4.72%, Maturing August 11, 2013 405,844 $ 19,432,399 Insurance  0.9% Alliant Holdings I, Inc. 1,329,750 Term Loan, 4.23%, Maturing August 21, 2014 $ 1,043,854 Applied Systems, Inc. 921,456 Term Loan, 3.61%, Maturing September 26, 2013 797,060 CCC Information Services Group, Inc. 1,110,774 Term Loan, 2.68%, Maturing February 10, 2013 983,035 Conseco, Inc. 4,632,525 Term Loan, 6.50%, Maturing October 10, 2013 1,945,661 Crawford & Company 1,605,536 Term Loan, 3.72%, Maturing October 31, 2013 1,356,678 Crump Group, Inc. 1,186,884 Term Loan, 3.43%, Maturing August 4, 2014 890,163 Getty Images, Inc. 2,888,438 Term Loan, 6.25%, Maturing July 2, 2015 2,831,873 Hub International Holdings, Inc. 216,506 Term Loan, 3.72%, Maturing June 13, 2014 168,875 963,235 Term Loan, 3.72%, Maturing June 13, 2014 751,324 U.S.I. Holdings Corp. 2,684,076 Term Loan, 3.97%, Maturing May 4, 2014 1,874,379 $ 12,642,902 See notes to financial statements 12 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Leisure Goods/Activities/Movies  3.6% 24 Hour Fitness Worldwide, Inc. 1,959,400 Term Loan, 3.31%, Maturing June 8, 2012 $ 1,293,204 AMC Entertainment, Inc. 1,707,440 Term Loan, 1.94%, Maturing January 26, 2013 1,586,212 AMF Bowling Worldwide, Inc. 1,300,000 Term Loan - Second Lien, 7.54%, Maturing December 8, 2013 195,000 Bombardier Recreational Products 955,696 Term Loan, 3.95%, Maturing June 28, 2013 487,405 Butterfly Wendel US, Inc. 371,737 Term Loan, 3.24%, Maturing June 22, 2013 227,224 371,857 Term Loan, 2.74%, Maturing June 22, 2014 227,298 Carmike Cinemas, Inc. 2,811,771 Term Loan, 6.13%, Maturing May 19, 2012 2,394,693 Cedar Fair, L.P. 486,250 Term Loan, 2.43%, Maturing August 31, 2011 442,893 2,765,405 Term Loan, 2.43%, Maturing August 30, 2012 2,518,822 Cinemark, Inc. 3,745,710 Term Loan, 2.29%, Maturing October 5, 2013 3,503,801 Dave & Busters, Inc. 382,500 Term Loan, 3.29%, Maturing March 8, 2013 348,075 970,000 Term Loan, 3.29%, Maturing March 8, 2013 882,700 Deluxe Entertainment Services 744,438 Term Loan, 3.00%, Maturing January 28, 2011 535,995 41,339 Term Loan, 3.47%, Maturing January 28, 2011 29,764 72,991 Term Loan, 3.47%, Maturing January 28, 2011 52,554 Easton-Bell Sports, Inc. 1,410,448 Term Loan, 2.85%, Maturing March 16, 2012 1,216,511 Mega Blocks, Inc. 1,465,736 Term Loan, 9.75%, Maturing July 26, 2012 513,008 Metro-Goldwyn-Mayer Holdings, Inc. 9,062,656 Term Loan, 3.68%, Maturing April 8, 2012 4,444,480 National CineMedia, LLC 3,075,000 Term Loan, 3.08%, Maturing February 13, 2015 2,740,594 Red Football, Ltd. GBP 2,730,401 Term Loan, 3.35%, Maturing August 16, 2014 3,231,375 GBP 2,730,401 Term Loan, 3.60%, Maturing August 16, 2015 3,231,375 Regal Cinemas Corp. 6,193,694 Term Loan, 4.97%, Maturing November 10, 2010 5,985,623 Revolution Studios Distribution Co., LLC 1,350,954 Term Loan, 4.18%, Maturing December 21, 2014 1,101,028 1,050,000 Term Loan - Second Lien, 7.43%, Maturing June 21, 2015 315,000 Six Flags Theme Parks, Inc. 4,445,813 Term Loan, 3.37%, Maturing April 30, 2015 3,378,818 Southwest Sports Group, LLC 1,450,000 Term Loan, 5.75%, Maturing December 22, 2010 844,625 Principal Amount* Borrower/Tranche Description Value Leisure Goods/Activities/Movies (continued) Universal City Development Partners, Ltd. 2,912,921 Term Loan, 6.00%, Maturing June 9, 2011 $ 2,778,198 WMG Acquisition Corp. 900,000 Revolving Loan, 0.00%, Maturing February 28, 2010 810,000 6,841,424 Term Loan, 2.80%, Maturing February 28, 2011 6,331,738 Zuffa, LLC 1,496,193 Term Loan, 2.50%, Maturing June 20, 2016 1,234,359 $ 52,882,372 Lodging and Casinos  1.4% Gala Electric Casinos, Ltd. GBP 958,999 Term Loan, 4.60%, Maturing December 12, 2013 $ 991,313 GBP 958,999 Term Loan, 5.10%, Maturing December 12, 2014 991,313 Green Valley Ranch Gaming, LLC 636,955 Term Loan, 3.46%, Maturing February 16, 2014 267,748 Harrahs Operating Co. 990,000 Term Loan, 3.87%, Maturing January 28, 2015 709,706 1,386,000 Term Loan, 4.09%, Maturing January 28, 2015 990,990 Herbst Gaming, Inc. 994,937 Term Loan, 0.00%, Maturing December 2, 2011 220,545 Isle of Capri Casinos, Inc. 1,003,511 Term Loan, 2.18%, Maturing November 30, 2013 812,844 2,508,778 Term Loan, 2.97%, Maturing November 30, 2013 2,032,111 756,477 Term Loan, 2.97%, Maturing November 30, 2013 612,746 LodgeNet Entertainment Corp. 1,113,456 Term Loan, 3.16%, Maturing April 4, 2014 783,130 New World Gaming Partners, Ltd. 1,440,104 Term Loan, 3.71%, Maturing June 30, 2014 712,852 291,667 Term Loan, 3.71%, Maturing June 30, 2014 144,375 Penn National Gaming, Inc. 7,038,675 Term Loan, 2.34%, Maturing October 3, 2012 6,604,621 Venetian Casino Resort/Las Vegas Sands, Inc. 1,126,757 Term Loan, 2.18%, Maturing May 14, 2014 686,809 4,132,749 Term Loan, 2.18%, Maturing May 23, 2014 2,519,096 VML US Finance, LLC 2,300,000 Term Loan, 2.68%, Maturing May 25, 2013 1,693,375 Wimar OpCo, LLC 900,262 Term Loan, 6.50%, Maturing January 3, 2012 249,823 $ 21,023,397 Nonferrous Metals/Minerals  0.8% Alpha Natural Resources, LLC 2,750,875 Term Loan, 2.75%, Maturing October 26, 2012 $ 2,544,559 See notes to financial statements 13 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Nonferrous Metals/Minerals (continued) Compass Minerals Group, Inc. 2,735,301 Term Loan, 2.38%, Maturing December 22, 2012 $ 2,608,794 Euramax International, Inc. 701,579 Term Loan, 0.00%, Maturing June 28, 2012 168,379 503,822 Term Loan - Second Lien, 0.00%, Maturing June 28, 2013 22,672 249,928 Term Loan - Second Lien, 0.00%, Maturing June 28, 2013 11,247 Murray Energy Corp. 899,029 Term Loan, 6.94%, Maturing January 28, 2010 854,078 Noranda Aluminum Acquisition 1,498,083 Term Loan, 2.45%, Maturing May 18, 2014 850,162 Novelis, Inc. 589,492 Term Loan, 2.43%, Maturing June 28, 2014 424,140 1,296,896 Term Loan, 3.22%, Maturing June 28, 2014 933,116 Oxbow Carbon and Mineral Holdings 162,211 Term Loan, 2.43%, Maturing May 8, 2014 142,205 1,701,281 Term Loan, 2.75%, Maturing May 8, 2014 1,491,457 Tube City IMS Corp. 2,622,162 Term Loan, 3.22%, Maturing January 25, 2014 1,311,081 324,324 Term Loan, 3.46%, Maturing January 25, 2014 162,162 $ 11,524,052 Oil and Gas  0.9% Atlas Pipeline Partners, L.P. 2,615,000 Term Loan, 3.18%, Maturing July 20, 2014 $ 2,438,488 Big West Oil, LLC 577,500 Term Loan, 4.50%, Maturing May 1, 2014 467,775 459,375 Term Loan, 4.50%, Maturing May 1, 2014 372,094 Citgo Petroleum Corp. 1,889,094 Term Loan, 1.80%, Maturing November 15, 2012 1,652,958 Dresser, Inc. 824,990 Term Loan, 3.45%, Maturing May 4, 2014 710,523 1,250,000 Term Loan - Second Lien, 6.99%, Maturing May 4, 2015 696,875 Enterprise GP Holdings, L.P. 1,534,500 Term Loan, 3.12%, Maturing October 31, 2014 1,450,103 Targa Resources, Inc. 2,652,934 Term Loan, 2.44%, Maturing October 31, 2012 2,323,211 2,332,743 Term Loan, 3.22%, Maturing October 31, 2012 2,042,816 Volnay Acquisition Co. 802,500 Term Loan, 3.94%, Maturing January 12, 2014 736,294 $ 12,891,137 Principal Amount* Borrower/Tranche Description Value Publishing  3.1% American Media Operations, Inc. 4,717,654 Term Loan, 10.00%, Maturing January 31, 2013 $ 2,609,452 Aster Zweite Beteiligungs GmbH EUR 472,333 Term Loan, 3.94%, Maturing September 27, 2013 329,137 1,075,000 Term Loan, 4.01%, Maturing September 27, 2013 565,270 CanWest MediaWorks, Ltd. 1,154,437 Term Loan, 3.26%, Maturing July 10, 2014 456,003 Dex Media West, LLC 5,190,000 Term Loan, 0.00%, Maturing October 24, 2014 3,512,981 GateHouse Media Operating, Inc. 3,466,913 Term Loan, 2.44%, Maturing August 28, 2014 876,633 2,683,087 Term Loan, 2.47%, Maturing August 28, 2014 678,437 975,000 Term Loan, 2.72%, Maturing August 28, 2014 246,536 Idearc, Inc. 10,945,004 Term Loan, 0.00%, Maturing November 17, 2014 4,306,553 Laureate Education, Inc. 431,453 Term Loan, 4.34%, Maturing August 17, 2014 320,138 2,883,020 Term Loan, 4.34%, Maturing August 17, 2014 2,139,201 MediaNews Group, Inc. 919,307 Term Loan, 7.72%, Maturing August 2, 2013 180,797 Mediannuaire Holding EUR 968,816 Term Loan, 3.91%, Maturing October 10, 2014 533,031 EUR 968,816 Term Loan, 4.41%, Maturing October 10, 2015 533,031 EUR 1,000,000 Term Loan - Second Lien, 5.91%, Maturing April 10, 2016 292,736 Merrill Communications, LLC 1,432,648 Term Loan, 3.50%, Maturing August 9, 2009 941,966 Nebraska Book Co., Inc. 905,261 Term Loan, 7.77%, Maturing March 4, 2011 823,788 Nelson Education, Ltd. 664,875 Term Loan, 3.72%, Maturing July 5, 2014 415,547 Nielsen Finance, LLC 7,909,619 Term Loan, 2.47%, Maturing August 9, 2013 6,726,775 Penton Media, Inc. 980,000 Term Loan, 3.23%, Maturing February 1, 2013 509,600 Philadelphia Newspapers, LLC 1,038,512 Term Loan, 0.00%, Maturing June 29, 2013 256,167 R.H. Donnelley Corp. 3,763,452 Term Loan, 6.75%, Maturing June 30, 2010 2,549,739 Readers Digest Association, Inc. (The) 10,815,500 Term Loan, 3.29%, Maturing March 2, 2014 3,704,309 SGS International, Inc. 837,220 Term Loan, 4.02%, Maturing December 30, 2011 648,846 Source Interlink Companies, Inc. 1,984,887 Term Loan, 0.00%, Maturing August 1, 2014 793,955 See notes to financial statements 14 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Publishing (continued) Source Media, Inc. 2,296,958 Term Loan, 5.43%, Maturing November 8, 2011 $ 1,182,933 Springer Science+Business Media 546,613 Term Loan, 2.80%, Maturing May 5, 2011 444,123 490,579 Term Loan, 3.18%, Maturing May 5, 2012 398,596 417,648 Term Loan, 3.18%, Maturing May 5, 2012 339,339 TL Acquisitions, Inc. 3,225,875 Term Loan, 2.93%, Maturing July 5, 2014 2,394,406 Tribune Co. 1,836,935 Term Loan, 0.00%, Maturing August 17, 2009 536,385 2,989,950 Term Loan, 0.00%, Maturing May 17, 2014 771,159 2,231,638 Term Loan, 0.00%, Maturing May 17, 2014 654,847 Xsys, Inc. EUR 527,667 Term Loan, 3.94%, Maturing September 27, 2013 367,696 1,290,100 Term Loan, 4.01%, Maturing September 27, 2013 678,377 1,277,104 Term Loan, 4.01%, Maturing September 27, 2014 671,544 Yell Group, PLC 3,425,000 Term Loan, 3.43%, Maturing February 10, 2013 1,767,543 $ 45,157,576 Radio and Television  2.2% Block Communications, Inc. 2,031,750 Term Loan, 3.22%, Maturing December 22, 2011 $ 1,696,511 CMP KC, LLC 961,188 Term Loan, 4.50%, Maturing May 5, 2013 275,861 CMP Susquehanna Corp. 3,211,574 Term Loan, 2.48%, Maturing May 5, 2013 1,404,395 Discovery Communications, Inc. 3,414,188 Term Loan, 3.22%, Maturing April 30, 2014 3,207,629 Emmis Operating Co. 1,018,661 Term Loan, 3.08%, Maturing November 2, 2013 588,277 Entravision Communications Corp. 1,566,617 Term Loan, 6.46%, Maturing September 29, 2013 1,228,228 Gray Television, Inc. 2,294,309 Term Loan, 4.00%, Maturing January 19, 2015 1,015,232 HIT Entertainment, Inc. 1,835,658 Term Loan, 3.49%, Maturing March 20, 2012 1,000,434 Intelsat Corp. 2,221,235 Term Loan, 2.99%, Maturing January 3, 2014 2,033,665 2,220,561 Term Loan, 2.99%, Maturing January 3, 2014 2,033,048 2,220,561 Term Loan, 2.99%, Maturing January 3, 2014 2,033,048 NEP II, Inc. 832,990 Term Loan, 2.69%, Maturing February 16, 2014 712,206 Nexstar Broadcasting, Inc. 1,978,359 Term Loan, 2.79%, Maturing October 1, 2012 1,226,582 2,091,409 Term Loan, 2.97%, Maturing October 1, 2012 1,296,674 Principal Amount* Borrower/Tranche Description Value Radio and Television (continued) NextMedia Operating, Inc. 72,114 Term Loan, 5.25%, Maturing November 15, 2012 $ 35,576 162,257 Term Loan, 6.25%, Maturing November 15, 2012 80,047 Paxson Communications Corp. 3,250,000 Term Loan, 0.00%, Maturing January 15, 2012 817,580 Raycom TV Broadcasting, LLC 1,900,000 Term Loan, 2.00%, Maturing June 25, 2014 1,425,000 SFX Entertainment 1,371,963 Term Loan, 4.14%, Maturing June 21, 2013 1,166,169 Sirius Satellite Radio, Inc. 738,750 Term Loan, 2.69%, Maturing December 19, 2012 594,694 Univision Communications, Inc. 12,650,000 Term Loan, 2.68%, Maturing September 29, 2014 7,782,912 Young Broadcasting, Inc. 2,309,978 Term Loan, 4.75%, Maturing November 3, 2012 906,666 $ 32,560,434 Rail Industries  0.3% Kansas City Southern Railway Co. 3,306,500 Term Loan, 2.75%, Maturing April 26, 2013 $ 2,884,921 Rail America, Inc. 135,280 Term Loan, 5.20%, Maturing August 14, 2009 121,076 2,089,720 Term Loan, 5.20%, Maturing August 13, 2010 1,870,299 $ 4,876,296 Retailers (Except Food and Drug)  1.1% American Achievement Corp. 777,368 Term Loan, 2.70%, Maturing March 25, 2011 $ 668,536 Amscan Holdings, Inc. 710,500 Term Loan, 3.65%, Maturing May 25, 2013 611,030 Cumberland Farms, Inc. 2,014,470 Term Loan, 2.82%, Maturing September 29, 2013 1,651,865 Harbor Freight Tools USA, Inc. 1,785,022 Term Loan, 9.75%, Maturing July 15, 2010 1,432,481 Jostens Corp. 1,991,336 Term Loan, 2.50%, Maturing October 4, 2011 1,866,878 Mapco Express, Inc. 1,195,435 Term Loan, 5.75%, Maturing April 28, 2011 986,234 Neiman Marcus Group, Inc. 1,542,722 Term Loan, 2.97%, Maturing April 5, 2013 1,076,048 Orbitz Worldwide, Inc. 1,674,500 Term Loan, 3.97%, Maturing July 25, 2014 616,774 See notes to financial statements 15 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Retailers (Except Food and Drug) (continued) Oriental Trading Co., Inc. 2,062,139 Term Loan, 7.50%, Maturing July 31, 2013 $ 1,229,035 1,150,000 Term Loan - Second Lien, 6.43%, Maturing January 31, 2013 248,688 Rent-A-Center, Inc. 1,165,412 Term Loan, 2.22%, Maturing November 15, 2012 1,107,141 Savers, Inc. 445,431 Term Loan, 3.25%, Maturing August 11, 2012 387,525 487,336 Term Loan, 3.25%, Maturing August 11, 2012 423,982 The Yankee Candle Company, Inc. 3,301,085 Term Loan, 3.21%, Maturing February 6, 2014 2,766,722 Vivarte EUR 825,263 Term Loan, 3.02%, Maturing May 29, 2015 613,028 EUR 128,489 Term Loan, 3.02%, Maturing May 29, 2015 95,445 EUR 33,040 Term Loan, 3.02%, Maturing May 29, 2015 24,543 EUR 825,263 Term Loan, 3.52%, Maturing May 29, 2016 617,836 EUR 128,489 Term Loan, 3.52%, Maturing May 29, 2016 96,193 EUR 33,040 Term Loan, 3.52%, Maturing May 29, 2016 24,735 $ 16,544,719 Steel  0.2% Algoma Acquisition Corp. 2,232,796 Term Loan, 2.93%, Maturing June 20, 2013 $ 1,295,022 Niagara Corp. 1,449,187 Term Loan, 5.60%, Maturing June 29, 2014 815,168 $ 2,110,190 Surface Transport  0.2% Gainey Corp. 1,884,496 Term Loan, 0.00%, Maturing April 20, 2012 $ 214,833 Oshkosh Truck Corp. 910,588 Term Loan, 7.24%, Maturing December 6, 2013 751,804 Swift Transportation Co., Inc. 3,014,278 Term Loan, 3.81%, Maturing May 10, 2014 1,851,897 $ 2,818,534 Telecommunications  1.7% Asurion Corp. 2,450,000 Term Loan, 3.78%, Maturing July 13, 2012 $ 2,140,075 1,000,000 Term Loan - Second Lien, 6.97%, Maturing January 13, 2013 770,000 Principal Amount* Borrower/Tranche Description Value Telecommunications (continued) BCM Luxembourg, Ltd. EUR 1,831,379 Term Loan, 2.85%, Maturing September 30, 2014 $ 1,576,179 EUR 1,831,695 Term Loan, 3.10%, Maturing September 30, 2015 1,576,451 EUR 1,500,000 Term Loan - Second Lien, 5.22%, Maturing March 31, 2016 805,436 Centennial Cellular Operating Co., LLC 3,226,468 Term Loan, 3.22%, Maturing February 9, 2011 3,200,540 CommScope, Inc. 2,181,339 Term Loan, 3.57%, Maturing November 19, 2014 1,940,029 Intelsat Subsidiary Holding Co. 1,267,500 Term Loan, 2.99%, Maturing July 3, 2013 1,168,635 Iowa Telecommunications Services 2,776,000 Term Loan, 2.89%, Maturing November 23, 2011 2,546,980 IPC Systems, Inc. GBP 1,448,087 Term Loan, 3.91%, Maturing May 31, 2014 1,242,492 Macquarie UK Broadcast Ventures, Ltd. GBP 1,071,462 Term Loan, 2.85%, Maturing December 26, 2014 1,120,115 NTelos, Inc. 1,212,599 Term Loan, 2.68%, Maturing August 24, 2011 1,156,213 Palm, Inc. 1,058,875 Term Loan, 3.94%, Maturing April 24, 2014 675,033 Stratos Global Corp. 1,185,750 Term Loan, 3.72%, Maturing February 13, 2012 1,132,391 Trilogy International Partners 1,225,000 Term Loan, 4.72%, Maturing June 29, 2012 520,625 Windstream Corp. 3,969,936 Term Loan, 2.07%, Maturing July 17, 2013 3,724,915 $ 25,296,109 Utilities  1.4% AEI Finance Holding, LLC 388,674 Revolving Loan, 3.44%, Maturing March 30, 2012 $ 252,638 2,739,523 Term Loan, 4.22%, Maturing March 30, 2014 1,780,690 Astoria Generating Co. 1,250,000 Term Loan - Second Lien, 4.20%, Maturing August 23, 2013 1,073,438 BRSP, LLC 2,182,672 Term Loan, 5.55%, Maturing July 13, 2009 1,800,704 Calpine Corp. 1,176,112 Term Loan, 4.10%, Maturing March 29, 2014 1,005,944 Electricinvest Holding Co. GBP 540,000 Term Loan, 5.40%, Maturing December 21, 2012 524,045 EUR 536,193 Term Loan, 5.50%, Maturing December 21, 2012 465,864 Mirant North America, LLC 753,697 Term Loan, 2.18%, Maturing January 3, 2013 707,533 See notes to financial statements 16 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount* Borrower/Tranche Description Value Utilities (continued) NRG Energy, Inc. 5,604,060 Term Loan, 2.72%, Maturing June 1, 2014 $ 5,229,871 2,994,481 Term Loan, 2.82%, Maturing June 1, 2014 2,794,536 Pike Electric, Inc. 470,384 Term Loan, 2.00%, Maturing July 1, 2012 432,753 354,382 Term Loan, 2.00%, Maturing December 10, 2012 326,031 TXU Texas Competitive Electric Holdings Co., LLC 3,102,750 Term Loan, 3.97%, Maturing October 10, 2014 2,103,875 1,132,750 Term Loan, 3.97%, Maturing October 10, 2014 769,627 Vulcan Energy Corp. 1,412,275 Term Loan, 5.50%, Maturing July 23, 2010 1,334,600 $ 20,602,149 Total Senior Floating-Rate Interests (identified cost $1,071,125,062) $ 801,714,135 Corporate Bonds & Notes  43.9% Principal Amount (000s omitted) Security Value Aerospace and Defense  0.2% Alion Science and Technologies Corp. $ 1,500 10.25%, 2/1/15 $ 375,000 Bombardier, Inc. 1,425 8.00%, 11/15/14 1,254,000 Hawker Beechcraft Acquisition 1,810 9.75%, 4/1/17 452,500 Transdigm, Inc. 280 7.75%, 7/15/14 275,100 Vought Aircraft Industries, Inc., Sr. Notes 1,250 8.00%, 7/15/11 515,625 $ 2,872,225 Automotive  0.6% Allison Transmission, Inc. $ 1,610 11.00%, 11/1/15 $ 974,050 Altra Industrial Motion, Inc. 3,590 9.00%, 12/1/11 3,311,775 Commercial Vehicle Group, Inc., Sr. Notes 1,100 8.00%, 7/1/13 346,500 Tenneco Automotive, Inc., Series B 6,073 10.25%, 7/15/13 3,795,625 Principal Amount (000s omitted) Security Value Automotive (continued) Tenneco, Inc., Sr. Notes $ 1,085 8.125%, 11/15/15 $ 439,425 United Components, Inc., Sr. Sub. Notes 990 9.375%, 6/15/13 549,450 $ 9,416,825 Broadcast Radio and Television  0.3% Rainbow National Services, LLC, Sr. Sub. Debs. $ 1,470 10.375%, 9/1/14 $ 1,536,150 Warner Music Group, Sr. Sub. Notes 1,570 7.375%, 4/15/14 1,177,500 XM Satellite Radio Holdings, Inc., Sr. Notes 2,885 13.00%, 8/1/13 1,889,675 $ 4,603,325 Brokers/Dealers/Investment Houses  0.1% Nuveen Investments, Inc., Sr. Notes $ 2,900 10.50%, 11/15/15 $ 1,479,000 $ 1,479,000 Building and Development  0.3% Interline Brands, Inc., Sr. Sub. Notes $ 1,240 8.125%, 6/15/14 $ 1,190,400 Nortek, Inc., Sr. Sub. Notes 1,500 10.00%, 12/1/13 967,500 Panolam Industries International, Sr. Sub. Notes 5,995 10.75%, 10/1/13 329,725 Texas Industries Inc., Sr. Notes 1,640 7.25%, 7/15/13 1,340,700 $ 3,828,325 Business Equipment and Services  2.8% Affinion Group, Inc. $ 1,065 10.125%, 10/15/13 $ 915,900 2,560 11.50%, 10/15/15 1,856,000 Education Management, LLC, Sr. Notes 5,270 8.75%, 6/1/14 5,125,075 Education Management, LLC, Sr. Sub. Notes 7,480 10.25%, 6/1/16 7,218,200 MediMedia USA, Inc., Sr. Sub. Notes 2,415 11.375%, 11/15/14 1,581,825 Muzak, LLC/Muzak Finance, Sr. Notes 5,250 10.00%, 2/15/09 1,968,750 See notes to financial statements 17 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Business Equipment and Services (continued) Rental Service Corp. $ 3,940 9.50%, 12/1/14 $ 2,551,150 SunGard Data Systems, Inc., Sr. Notes 11,035 10.625%, 5/15/15 10,621,187 Ticketmaster, Sr. Notes 2,700 10.75%, 8/1/16 1,856,250 Travelport, LLC 880 9.875%, 9/1/14 435,600 West Corp. 7,095 9.50%, 10/15/14 6,190,387 $ 40,320,324 Business Services-Miscellaneous  0.1% Expedia, Inc. $ 1,730 7.456%, 8/15/18 $ 1,574,300 $ 1,574,300 Cable and Satellite Television  1.3% Cablevision Systems Corp., Sr. Notes, Series B $ 810 8.00%, 4/15/12 $ 810,000 CCO Holdings, LLC/CCO Capital Corp., Sr. Notes 3,135 8.75%, 11/15/13 2,735,287 Charter Communications, Inc., Sr. Notes 645 8.375%, 4/30/14 590,175 2,740 10.875%, 9/15/14 2,740,000 Kabel Deutschland GmbH 2,865 10.625%, 7/1/14 2,936,625 MCC Iowa, LLC, Sr. Notes 1,720 8.50%, 10/15/15 1,625,400 National Cable PLC 540 8.75%, 4/15/14 537,300 National Cable PLC, Sr. Notes 7,690 9.125%, 8/15/16 7,613,100 $ 19,587,887 Chemicals and Plastics  0.4% CII Carbon, LLC $ 2,420 11.125%, 11/15/15 $ 1,415,700 INEOS Group Holdings PLC 4,035 8.50%, 2/15/16 625,425 Nova Chemicals Corp., Sr. Notes, Variable Rate 2,145 5.72%, 11/15/13 1,694,550 Reichhold Industries, Inc., Sr. Notes 7,255 9.00%, 8/15/14 1,342,175 Principal Amount (000s omitted) Security Value Chemicals and Plastics (continued) Wellman Holdings, Inc. $ 243 5.00%, 1/29/19 $ 72,098 $ 5,149,948 Clothing/Textiles  1.5% Levi Strauss & Co., Sr. Notes $ 6,100 9.75%, 1/15/15 $ 5,795,000 410 8.875%, 4/1/16 364,900 Oxford Industries, Inc., Sr. Notes 8,275 8.875%, 6/1/11 6,909,625 Perry Ellis International, Inc., Sr. Sub. Notes 8,190 8.875%, 9/15/13 5,610,150 Phillips Van Heusen, Sr. Notes 1,610 8.125%, 5/1/13 1,585,850 Quiksilver, Inc. 3,060 6.875%, 4/15/15 1,575,900 $ 21,841,425 Commercial Services  0.3% Ceridian Corp., Sr. Notes $ 6,180 11.25%, 11/15/15 $ 4,542,300 $ 4,542,300 Conglomerates  0.2% RBS Global & Rexnord Corp. $ 1,762 9.50%, 8/1/14 $ 1,449,245 1,705 11.75%, 8/1/16 1,031,525 $ 2,480,770 Containers and Glass Products  0.3% Intertape Polymer US, Inc., Sr. Sub. Notes $ 3,220 8.50%, 8/1/14 $ 1,320,200 Pliant Corp. 6,358 11.625%, 6/15/09 2,282,462 Smurfit-Stone Container Enterprises, Inc., Sr. Notes 4,425 8.00%, 3/15/17 973,500 Solo Cup Co. 325 8.50%, 2/15/14 274,625 Stone Container Corp., Sr. Notes 715 8.375%, 7/1/12 153,725 $ 5,004,512 See notes to financial statements 18 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Diversified Media  0.1% Catalina Marketing Corp. $ 680 10.50%, 10/1/15 $ 459,850 Virgin Media, Inc. 750 6.50%, 11/15/16 550,312 $ 1,010,162 Ecological Services and Equipment  0.3% Environmental Systems Products Holdings, Inc., Jr. Notes $ 149 18.00%, 3/31/15 $ 119,296 Waste Services, Inc., Sr. Sub. Notes 4,085 9.50%, 4/15/14 3,574,375 $ 3,693,671 Electronics/Electrical  1.2% Advanced Micro Devices, Inc., Sr. Notes $ 3,885 7.75%, 11/1/12 $ 2,233,875 Amkor Technologies, Inc., Sr. Notes 580 7.125%, 3/15/11 570,575 665 7.75%, 5/15/13 601,825 5,595 9.25%, 6/1/16 4,895,625 Avago Technologies Finance 3,620 10.125%, 12/1/13 3,493,300 6,560 11.875%, 12/1/15 5,756,400 NXP BV/NXP Funding, LLC, Variable Rate 1,025 3.881%, 10/15/13 295,969 $ 17,847,569 Equipment Leasing  0.3% Hertz Corp. $ 3,880 8.875%, 1/1/14 $ 3,026,400 2,545 10.50%, 1/1/16 1,819,675 $ 4,846,075 Financial Intermediaries  0.8% Ford Motor Credit Co., Sr. Notes $ 1,740 7.875%, 6/15/10 $ 1,601,291 3,000 7.80%, 6/1/12 2,326,662 900 12.00%, 5/15/15 761,423 6,465 8.00%, 12/15/16 4,938,103 General Motors Acceptance Corp., Variable Rate 2,060 2.488%, 5/15/09 2,036,825 $ 11,664,304 Principal Amount (000s omitted) Security Value Food Products  0.8% ASG Consolidated, LLC/ASG Finance, Inc., Sr. Disc. Notes $ 5,680 11.50%, 11/1/11 $ 4,884,800 Dole Foods Co. 2,320 7.25%, 6/15/10 2,273,600 3,235 13.875%, 3/15/14 3,421,012 Tyson Foods, Inc. 1,710 10.50%, 3/1/14 1,795,500 $ 12,374,912 Food Service  1.0% Aramark Services, Inc. $ 6,835 8.50%, 2/1/15 $ 6,561,600 El Pollo Loco, Inc. 4,050 11.75%, 11/15/13 3,138,750 NPC International, Inc. 4,660 9.50%, 5/1/14 4,194,000 $ 13,894,350 Food/Drug Retailers  1.1% General Nutrition Center, Sr. Notes, Variable Rate $ 10,610 6.404%, 3/15/14 $ 8,116,650 General Nutrition Center, Sr. Sub. Notes 4,315 10.75%, 3/15/15 3,452,000 Ingles Markets, Inc. 510 8.875%, 5/15/17 492,395 Supervalu Inc. 4,270 8.00%, 5/1/16 4,141,900 $ 16,202,945 Forest Products  0.9% Georgia Pacific Corp. $ 2,000 8.125%, 5/15/11 $ 2,015,000 2,140 8.25%, 5/1/16 2,150,700 1,450 9.50%, 12/1/11 1,482,625 Jefferson Smurfit Corp., Sr. Notes 1,445 8.25%, 10/1/12 310,675 820 7.50%, 6/1/13 159,900 NewPage Corp. 10,560 10.00%, 5/1/12 5,016,000 4,275 12.00%, 5/1/13 1,175,625 NewPage Corp., Variable Rate 1,545 7.42%, 5/1/12 672,075 $ 12,982,600 See notes to financial statements 19 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Healthcare  4.4% Accellent, Inc. $ 3,320 10.50%, 12/1/13 $ 2,523,200 AMR HoldCo, Inc./EmCare HoldCo, Inc., Sr. Sub. Notes 4,270 10.00%, 2/15/15 4,355,400 Biomet, Inc. 2,825 10.375%, 10/15/17 2,733,187 10,915 11.625%, 10/15/17 10,642,125 DJO Finance, LLC/DJO Finance Corp. 4,625 10.875%, 11/15/14 3,561,250 Fresenius US Finance II, Inc., Sr. Notes 1,710 9.00%, 7/15/15 1,821,150 HCA, Inc. 4,559 8.75%, 9/1/10 4,570,397 322 7.875%, 2/1/11 317,170 1,260 9.125%, 11/15/14 1,250,550 2,115 9.25%, 11/15/16 2,099,137 2,970 9.875%, 2/15/17 2,984,850 5,860 8.50%, 4/15/19 5,925,925 HCP, Inc. (REIT) 865 6.00%, 3/1/15 722,835 MultiPlan Inc., Sr. Sub. Notes 4,860 10.375%, 4/15/16 4,301,100 National Mentor Holdings, Inc. 3,810 11.25%, 7/1/14 3,371,850 Res-Care, Inc., Sr. Notes 2,160 7.75%, 10/15/13 1,949,400 Universal Hospital Service, Inc., Notes, Variable Rate 745 5.943%, 6/1/15 575,512 US Oncology, Inc. 3,065 9.00%, 8/15/12 3,034,350 5,350 10.75%, 8/15/14 4,988,875 Viant Holdings, Inc. 4,727 10.125%, 7/15/17 2,954,375 $ 64,682,638 Industrial Equipment  0.4% CEVA Group, PLC, Sr. Notes $ 3,750 10.00%, 9/1/14 $ 1,875,000 Chart Industries, Inc., Sr. Sub. Notes 2,170 9.125%, 10/15/15 1,703,450 ESCO Corp., Sr. Notes 1,595 8.625%, 12/15/13 1,299,925 ESCO Corp., Sr. Notes, Variable Rate 1,595 5.195%, 12/15/13 1,076,625 $ 5,955,000 Principal Amount (000s omitted) Security Value Insurance  0.2% Alliant Holdings I, Inc. $ 1,885 11.00%, 5/1/15 $ 1,310,075 Hub International Holdings 1,750 9.00%, 12/15/14 1,225,000 U.S.I. Holdings Corp., Sr. Notes, Variable Rate 1,320 5.113%, 11/15/14 640,200 $ 3,175,275 Leisure Goods/Activities/Movies  3.0% AMC Entertainment, Inc. $ 12,865 11.00%, 2/1/16 $ 12,672,025 HRP Myrtle Beach Operations, LLC/HRP Myrtle Beach Capital Corp., Variable Rate 3,975 0.00%, 4/1/12 59,625 Marquee Holdings, Inc., Sr. Disc. Notes 6,895 9.505%, 8/15/14 5,395,337 Royal Caribbean Cruises, Sr. Notes 340 8.75%, 2/2/11 319,600 2,150 7.00%, 6/15/13 1,677,000 1,380 6.875%, 12/1/13 1,035,000 330 7.25%, 6/15/16 221,100 660 7.25%, 3/15/18 422,400 Universal City Development Partners, Sr. Notes 14,180 11.75%, 4/1/10 13,471,000 Universal City Florida Holdings, Sr. Notes, Variable Rate 12,720 10.106%, 5/1/10 7,950,000 $ 43,223,087 Lodging and Casinos  3.5% Buffalo Thunder Development Authority $ 4,080 9.375%, 12/15/14 $ 448,800 CCM Merger, Inc. 4,025 8.00%, 8/1/13 1,811,250 Chukchansi EDA, Sr. Notes, Variable Rate 3,080 6.095%, 11/15/12 1,324,400 Fontainebleau Las Vegas Casino, LLC 8,870 11.00%, 6/15/15 354,800 Galaxy Entertainment Finance 1,970 9.875%, 12/15/12 1,546,450 Galaxy Entertainment Finance, Variable Rate 1,260 7.323%, 12/15/10 1,115,100 Greektown Holdings, LLC, Sr. Notes 1,095 10.75%, 12/1/13 71,175 Host Hotels and Resorts, LP, Sr. Notes 4,235 6.75%, 6/1/16 3,716,213 See notes to financial statements 20 Eaton Vance Limited Duration Income Fund asof April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Lodging and Casinos (continued) Indianapolis Downs, LLC & Capital Corp., Sr. Notes $ 2,620 11.00%, 11/1/12 $ 1,480,300 Inn of the Mountain Gods, Sr. Notes 5,575 12.00%, 11/15/10 1,198,625 Majestic HoldCo, LLC 1,540 12.50%, 10/15/11 8,470 MGM Mirage, Inc. 370 7.50%, 6/1/16 209,050 Mohegan Tribal Gaming Authority, Sr. Sub. Notes 5,645 6.375%, 7/15/09 5,503,875 2,615 8.00%, 4/1/12 1,712,825 3,265 7.125%, 8/15/14 2,007,975 3,425 6.875%, 2/15/15 1,738,188 OED Corp./Diamond Jo, LLC 5,115 8.75%, 4/15/12 4,271,025 Park Place Entertainment 6,035 7.875%, 3/15/10 3,590,825 Pinnacle Entertainment, Inc., Sr. Sub. Notes 355 8.25%, 3/15/12 347,900 2,620 7.50%, 6/15/15 2,187,700 Pokagon Gaming Authority, Sr. Notes 1,101 10.375%, 6/15/14 1,023,930 San Pasqual Casino 1,215 8.00%, 9/15/13 978,075 Seminole Hard Rock Entertainment, Variable Rate 1,930 3.82%, 3/15/14 1,283,450 Starwood Hotels & Resorts Worldwide, Inc. 935 7.375%, 11/15/15 850,850 510 6.75%, 5/15/18 437,325 Tunica-Biloxi Gaming Authority, Sr. Notes 3,405 9.00%, 11/15/15 2,945,325 Waterford Gaming, LLC, Sr. Notes 5,364 8.625%, 9/15/14 4,302,760 Wynn Las Vegas, LLC 5,505 6.625%, 12/1/14 4,679,250 $ 51,145,911 Machinery  0.0% Terex Corp. $ 345 8.00%, 11/15/17 $ 288,075 $ 288,075 Principal Amount (000s omitted) Security Value Nonferrous Metals/Minerals  0.5% FMG Finance PTY, Ltd. $ 8,090 10.625%, 9/1/16 $ 7,119,200 $ 7,119,200 Oil and Gas  5.1% Allis-Chalmers Energy, Inc., Sr. Notes $ 3,280 9.00%, 1/15/14 $ 1,640,000 Chesapeake Energy Corp. 6,375 9.50%, 2/15/15 6,470,625 3,150 6.875%, 1/15/16 2,815,313 Cimarex Energy Co., Sr. Notes 1,205 7.125%, 5/1/17 1,072,450 Clayton Williams Energy, Inc. 2,200 7.75%, 8/1/13 1,518,000 Compton Pet Finance Corp. 2,360 7.625%, 12/1/13 914,500 Denbury Resources, Inc., Sr. Sub. Notes 1,290 7.50%, 12/15/15 1,219,050 3,285 9.75%, 3/1/16 3,350,700 El Paso Corp. 2,055 8.25%, 2/15/16 2,013,900 El Paso Corp., Sr. Notes 3,220 9.625%, 5/15/12 3,277,690 Encore Acquisition Co., Sr. Sub. Notes 1,730 7.25%, 12/1/17 1,444,550 Forbes Energy Services, Sr. Notes 4,605 11.00%, 2/15/15 3,177,450 Forest Oil Corp. 600 7.25%, 6/15/19 502,500 OPTI Canada, Inc., Sr. Notes 1,795 7.875%, 12/15/14 973,788 1,970 8.25%, 12/15/14 1,093,350 Parker Drilling Co., Sr. Notes 1,930 9.625%, 10/1/13 1,519,875 Petrobras International Finance Co. 855 7.875%, 3/15/19 919,125 Petrohawk Energy Corp. 5,935 9.125%, 7/15/13 5,845,975 Petroleum Development Corp., Sr. Notes 1,805 12.00%, 2/15/18 1,227,400 Petroplus Finance, Ltd. 430 6.75%, 5/1/14 356,900 8,640 7.00%, 5/1/17 6,998,400 Quicksilver Resources, Inc. 3,970 7.125%, 4/1/16 2,501,100 See notes to financial statements 21 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Oil and Gas (continued) SandRidge Energy, Inc., Sr. Notes $ 4,595 8.00%, 6/1/18 $ 4,043,600 SemGroup L.P., Sr. Notes 5,990 8.75%, 11/15/15 224,625 SESI, LLC, Sr. Notes 660 6.875%, 6/1/14 580,800 Sonat, Inc. 5,000 7.625%, 7/15/11 4,974,760 Stewart & Stevenson, LLC, Sr. Notes 5,105 10.00%, 7/15/14 3,879,800 Tennessee Gas Pipeline Co. 595 8.00%, 2/1/16 609,875 United Refining Co., Sr. Notes 11,495 10.50%, 8/15/12 7,701,650 VeraSun Energy Corp. 1,170 9.875%, 12/15/2012 0 Williams Companies, Inc. 1,240 8.75%, 1/15/20 1,276,308 $ 74,144,059 Publishing  1.4% Dex Media West/Finance, Series B $ 2,815 9.875%, 8/15/13 $ 809,313 Harland Clarke Holdings 925 9.50%, 5/15/15 559,625 Laureate Education, Inc. 7,085 10.00%, 8/15/15 5,349,175 2,571 10.25%, 8/15/15 1,613,075 Local Insight Regatta Holdings, Inc. 1,430 11.00%, 12/1/17 350,350 Nielsen Finance, LLC 7,610 10.00%, 8/1/14 7,191,450 870 12.50%, (0.00% until 2011), 8/1/16 482,850 Nielsen Finance, LLC, Sr. Notes 300 11.625%, 2/1/14 298,500 3,405 11.50%, 5/1/16 3,234,750 Readers Digest Association, Inc. (The), Sr. Sub. Notes 7,275 9.00%, 2/15/17 445,594 $ 20,334,682 Rail Industries  0.6% American Railcar Industry, Sr. Notes $ 1,940 7.50%, 3/1/14 $ 1,522,900 Principal Amount (000s omitted) Security Value Rail Industries (continued) Kansas City Southern Mexico, Sr. Notes $ 795 9.375%, 5/1/12 $ 731,400 2,530 7.625%, 12/1/13 2,087,250 1,055 7.375%, 6/1/14 859,825 4,000 8.00%, 6/1/15 3,480,000 $ 8,681,375 Retailers (Except Food and Drug)  2.7% Amscan Holdings, Inc., Sr. Sub. Notes $ 5,580 8.75%, 5/1/14 $ 4,491,900 Neiman Marcus Group, Inc. 9,747 9.00%, 10/15/15 5,409,545 12,180 10.375%, 10/15/15 6,759,900 Penny (JC) Co., Inc. 1,875 8.00%, 3/1/10 1,885,785 Sally Holdings, LLC 115 9.25%, 11/15/14 115,575 Sally Holdings, LLC, Sr. Notes 10,695 10.50%, 11/15/16 10,374,150 Staples, Inc. 1,195 9.75%, 1/15/14 1,312,599 Toys R Us 4,335 7.625%, 8/1/11 2,947,800 Yankee Acquisition Corp., Series B 9,430 8.50%, 2/15/15 6,695,300 $ 39,992,554 Steel  0.3% RathGibson, Inc., Sr. Notes $ 4,905 11.25%, 2/15/14 $ 1,226,250 Steel Dynamics, Inc., Sr. Notes 3,805 7.375%, 11/1/12 3,414,988 $ 4,641,238 Telecommunications  4.4% CC Holdings GS V LLC/Crown Castle $ 4,260 7.75%, 5/1/17 $ 4,323,900 Centennial Cellular Operating Co./Centennial Communication Corp., Sr. Notes 2,660 10.125%, 6/15/13 2,773,050 Crown Castle International Corp. 2,215 9.00%, 1/15/15 2,270,375 Digicel Group, Ltd., Sr. Notes 3,585 9.25%, 9/1/12 3,387,825 14,436 9.125%, 1/15/15 9,888,660 See notes to financial statements 22 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Telecommunications (continued) Intelsat Bermuda, Ltd. $ 15,175 11.25%, 6/15/16 $ 15,592,313 Intelsat Subsidiary Holdings Co., Ltd. 680 8.875%, 1/15/15 673,200 Nortel Networks, Ltd. 940 10.75%, 7/15/16 253,800 2,840 10.75%, 7/15/16 766,800 Qwest Communications International, Inc. 5,120 7.50%, 2/15/14 4,774,400 Qwest Corp. 1,565 7.50%, 10/1/14 1,518,050 Qwest Corp., Sr. Notes 1,940 7.625%, 6/15/15 1,847,850 Qwest Corp., Sr. Notes, Variable Rate 1,000 4.57%, 6/15/13 910,000 Sprint Capital Corp. 585 6.875%, 11/15/28 397,800 Telesat Canada/Telesat LLC, Sr. Notes 3,870 11.00%, 11/1/15 3,618,450 6,830 12.50%, 11/1/17 5,703,050 Windstream Corp., Sr. Notes 2,085 8.125%, 8/1/13 2,085,000 2,600 8.625%, 8/1/16 2,600,000 $ 63,384,523 Utilities  2.5% AES Corp. $ 965 8.00%, 10/15/17 $ 887,800 AES Corp., Sr. Notes 1,818 8.75%, 5/15/13 1,845,270 Edison Mission Energy, Sr. Notes 1,750 7.50%, 6/15/13 1,496,250 5,430 7.00%, 5/15/17 4,126,800 1,130 7.20%, 5/15/19 827,725 NGC Corp. 4,395 7.625%, 10/15/26 2,527,125 NRG Energy, Inc. 480 7.25%, 2/1/14 464,400 5,700 7.375%, 1/15/17 5,457,750 NRG Energy, Inc., Sr. Notes 1,325 7.375%, 2/1/16 1,278,625 Orion Power Holdings, Inc., Sr. Notes 11,360 12.00%, 5/1/10 11,928,000 Reliant Energy, Inc., Sr. Notes 350 7.625%, 6/15/14 317,625 Principal Amount (000s omitted) Security Value Utilities (continued) Southwestern Energy Co. $ 4,755 7.50%, 2/1/18 $ 4,648,013 $ 35,805,383 Total Corporate Bonds & Notes (identified cost $805,506,259) $ 639,790,754 Mortgage Pass-Throughs  46.5% Principal Amount (000s omitted) Security Value Federal Home Loan Mortgage Corp: $ 42,967 5.00%, with various maturities to 2019 $ 44,843,632 10,866 5.50%, with various maturities to 2018 11,357,613 20,844 6.00%, with various maturities to 2026 21,934,018 39,753 6.50%, with various maturities to 2030 42,438,336 52,847 7.00%, with various maturities to 2031 56,464,773 566 7.13%, with maturity at 2023 623,072 30,992 7.50%, with various maturities to 2029 34,212,758 909 7.65%, with maturity at 2022 1,012,430 147 7.70%, with maturity at 2022 159,471 18,059 8.00%, with various maturities to 2030 20,256,912 490 8.25%, with maturity at 2020 540,863 1,507 8.30%, with maturity at 2020 1,703,584 13,320 8.50%, with various maturities to 2031 15,133,738 2 8.75%, with maturity at 2010 2,165 4,732 9.00%, with various maturities to 2031 5,406,382 4,032 9.50%, with various maturities to 2025 4,642,885 609 10.00%, with maturity at 2020 679,136 561 10.50%, with maturity at 2020 637,206 760 12.00%, with maturity at 2020 852,296 49 13.00%, with maturity at 2015 57,171 $ 262,958,441 Federal National Mortgage Assn.: $ 6,088 3.807%, with maturity at 2036 $ 6,195,892 3,574 4.488%, with maturity at 2022 3,633,068 28,579 4.50%, with various maturities to 2020 29,654,271 22,129 5.00%, with maturity at 2018 23,117,913 10,029 5.50%, with various maturities to 2028 10,440,312 15,664 6.00%, with various maturities to 2026 16,552,454 18,367 6.321%, with maturity at 2032 18,906,166 36,768 6.50%, with various maturities to 2031 39,393,955 619 6.75%, with maturity at 2023 672,384 47,792 7.00%, with various maturities to 2031 51,328,459 See notes to financial statements 23 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value $ 15,141 7.50%, with various maturities to 2031 $ 16,731,460 11,781 8.00%, with various maturities to 2031 13,220,697 69 8.25%, with maturity at 2018 76,782 2,723 8.379%, with maturity at 2027 3,110,926 13,919 8.50%, with various maturities to 2030 15,865,770 1,251 8.591%, with maturity at 2028 1,425,138 786 8.655%, with maturity at 2029 903,258 1,066 8.751%, with maturity at 2027 1,186,979 15,534 9.00%, with various maturities to 2027 17,885,089 303 9.125%, with maturity at 2024 330,431 5,049 9.50%, with various maturities to 2030 5,818,403 769 9.566%, with maturity at 2018 874,527 1,423 10.00%, with various maturities to 2020 1,604,041 1,229 10.122%, with maturity at 2025 1,383,351 1,263 10.476%, with maturity at 2019 1,403,340 1,243 10.50%, with maturity at 2021 1,411,655 491 11.50%, with maturity at 2016 548,261 26 12.50%, with maturity at 2011 28,417 $ 283,703,399 Government National Mortgage Assn.: $ 3,985 6.00%, with maturity at 2024 $ 4,232,474 22,148 6.50%, with maturity at 2024 23,961,780 8,863 7.00%, with various maturities to 2026 9,752,839 36,916 7.50%, with various maturities to 2032 41,275,380 23,888 8.00%, with various maturities to 2034 26,957,616 743 8.30%, with maturity at 2020 839,267 1,560 8.50%, with various maturities to 2022 1,773,580 7,510 9.00%, with various maturities to 2026 8,637,922 10,592 9.50%, with various maturities to 2026 12,305,190 654 10.00%, with maturity at 2019 739,349 $ 130,475,397 Total Mortgage Pass-Throughs (identified cost $651,520,998) $ 677,137,237 Collateralized Mortgage Obligations  10.9% Principal Amount (000s omitted) Security Value Federal Home Loan Mortgage Corp: $ 1,990 Series 24, Class J, 6.25%, 11/25/23 $ 2,080,309 2,375 Series 1497, Class K, 7.00%, 4/15/23 2,482,013 3,880 Series 1529, Class Z, 7.00%, 6/15/23 4,079,879 3,508 Series 1620, Class Z, 6.00%, 11/15/23 3,726,517 1,104 Series 1677, Class Z, 7.50%, 7/15/23 1,211,535 10,634 Series 1702, Class PZ, 6.50%, 3/15/24 11,443,549 Principal Amount (000s omitted) Security Value $ 138 Series 1720, Class PJ, 7.25%, 1/15/24 $ 140,248 6,978 Series 2113, Class QG, 6.00%, 1/15/29 7,356,004 846 Series 2122, Class K, 6.00%, 2/15/29 880,466 573 Series 2130, Class K, 6.00%, 3/15/29 595,200 577 Series 2167, Class BZ, 7.00%, 6/15/29 613,150 4,328 Series 2182, Class ZB, 8.00%, 9/15/29 4,720,651 4,307 Series 2198, Class ZA, 8.50%, 11/15/29 4,719,153 13,682 Series 2245, Class A, 8.00%, 8/15/27 14,972,300 $ 59,020,974 Federal National Mortgage Assn.: $ 399 Series 1988-14, Class I, 9.20%, 6/25/18 $ 446,649 356 Series 1989-1, Class D, 10.30%, 1/25/19 400,433 667 Series 1989-34, Class Y, 9.85%, 7/25/19 766,944 508 Series 1990-17, Class G, 9.00%, 2/25/20 571,438 255 Series 1990-27, Class Z, 9.00%, 3/25/20 288,137 246 Series 1990-29, Class J, 9.00%, 3/25/20 279,343 1,037 Series 1990-43, Class Z, 9.50%, 4/25/20 1,185,063 390 Series 1991-98, Class J, 8.00%, 8/25/21 432,993 2,989 Series 1992-77, Class ZA, 8.00%, 5/25/22 3,331,375 194 Series 1992-103, Class Z, 7.50%, 6/25/22 212,416 339 Series 1992-113, Class Z, 7.50%, 7/25/22 370,684 733 Series 1992-185, Class ZB, 7.00%, 10/25/22 792,806 1,797 Series 1993-16, Class Z, 7.50%, 2/25/23 1,972,072 1,413 Series 1993-22, Class PM, 7.40%, 2/25/23 1,548,960 2,185 Series 1993-25, Class J, 7.50%, 3/25/23 2,394,331 4,121 Series 1993-30, Class PZ, 7.50%, 3/25/23 4,484,913 4,923 Series 1993-42, Class ZQ, 6.75%, 4/25/23 5,309,322 797 Series 1993-56, Class PZ, 7.00%, 5/25/23 861,147 909 Series 1993-156, Class ZB, 7.00%, 9/25/23 991,039 6,691 Series 1994-45, Class Z, 6.50%, 2/25/24 7,160,035 3,542 Series 1994-89, Class ZQ, 8.00%, 7/25/24 3,965,490 3,414 Series 1996-57, Class Z, 7.00%, 12/25/26 3,709,711 1,868 Series 1997-77, Class Z, 7.00%, 11/18/27 2,034,855 1,442 Series 1998-44, Class ZA, 6.50%, 7/20/28 1,534,523 720 Series 1999-45, Class ZG, 6.50%, 9/25/29 761,762 5,885 Series 2000-22, Class PN, 6.00%, 7/25/30 6,196,712 956 Series 2001-37, Class GA, 8.00%, 7/25/16 1,023,838 1,266 Series 2002-1, Class G, 7.00%, 7/25/23 1,370,381 598 Series G92-44, Class Z, 8.00%, 7/25/22 653,791 1,402 Series G92-46, Class Z, 7.00%, 8/25/22 1,520,940 2,438 Series G92-60, Class Z, 7.00%, 10/25/22 2,627,628 25,018 Series G93-35, Class ZQ, 6.50%, 11/25/23 26,785,152 5,349 Series G93-40, Class H, 6.40%, 12/25/23 5,690,037 973 Series G92-44, Class ZQ, 8.00%, 7/25/22 1,063,823 $ 92,738,743 S e e notes to financ ial statem e nts 24 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Principal Amount (000s omitted) Security Value Government National Mortgage Assn: $ 5,996 Series 2002-45, Class PG, 6.00%, 3/17/32 $ 6,312,643 643 Series 2005-72, Class E, 12.00%, 11/16/15 756,426 $ 7,069,069 Total Collateralized Mortgage Obligations (identified cost $153,810,812) $ 158,828,786 Commercial Mortgage Backed Securitie s  0.7% Principal Amount (000s omitted) Security Value CS First Boston Mortgage Securities Corp.: $ 9,927 CSFB 2001-CK1 A3, 6.38%, 12/18/35 $ 10,006,660 $ 10,006,660 Total Commercial Mortgage Backed Securities (identified cost $9,957,781) $ 10,006,660 Asset Backed Securities  0.0% Principal Amount (000s omitted) Security Value $ 547 Alzette European CLO SA, Series 2004-1A, Class E2, 7.82%, 12/15/20 $ 43,745 686 Avalon Capital Ltd. 3, Series 1A, Class D, 3.199%, 2/24/19 41,161 907 Babson Ltd., Series 2005-1A, Class C1, 3.044%, 4/15/19 54,428 1,000 Bryant Park CDO Ltd., Series 2005-1A, Class C, 3.144%, 1/15/19 30,000 1,000 Carlyle High Yield Partners, Series 2004-6A, Class C, 3.678%, 8/11/16 80,000 926 Centurion CDO 8 Ltd., Series 2005-8A, Class D, 6.784%, 3/8/17 55,555 500 Centurion CDO 9 Ltd., Series 2005-9A, Class D1, 5.863%, 7/17/19 20,000 1,500 Dryden Leveraged Loan, Series 2004-6A, Class C1, 3.724%, 7/30/16 75,000 Total Asset Backed Securities (identified cost $7,055,450) $ 399,889 Common Stocks  0.4% Shares Security Value Chemicals and Plastics  0.0% 243 Wellman Holdings, Inc. $ 62,627 $ 62,627 Containers and Glass Products  0.4% 142,857 Anchor Glass Container Corp. $ 5,765,709 $ 5,765,709 Ecological Services and Equipment  0.0% 2,484 Environmental Systems Products Holdings, Inc. $ 0 $ 0 Total Common Stocks (identified cost $5,712,614) $ 5,828,336 Convertible Bonds  0. 3% Principal Amount Security Value Healthcare  0.2% $ 3,200,000 LifePoint Hospitals, Inc. $ 2,580,000 $ 2,580,000 Oil and Gas  0.1% $ 2,100,000 Petroplus Finance, Ltd. $ 1,696,680 $ 1,696,680 Total Convertible Bonds (identified cost $3,951,001) $ 4,276,680 Convertible Preferred Stocks  0.1% Shares Security Value Cable and Satellite Television  0.0% 2,500,000 Adelphia, Inc., 13.00% $ 46,875 $ 46,875 See notes to financial statements 25 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD Shares Security Value Oil and Gas  0.0% 9,691 Chesapeake Energy Corp., 4.50% $ 602,393 $ 602,393 Telecommunications  0.1% 4,958 Crown Castle International Corp., 6.25% $ 225,589 $ 225,589 Total Convertible Preferred Stocks (identified cost $1,176,061) $ 874,857 Preferred Stocks  0.0% Shares/Units Security Value Ecological Services and Equipment  0.0% 1,138 Environmental Systems Products Holdings, Inc., Series A $ 50,083 $ 50,083 Lodging and Casinos  0.00% 5,893 Fontainebleau Resorts LLC $ 557,462 $ 557,462 Total Preferred Stocks (identified cost $5,912,745) $ 607,545 Miscellaneous  0. 0% Shares Security Value Cable and Satellite Television  0.0% 2,496,146 Adelphia Recovery Trust $ 31,202 Total Miscellaneous (identified cost $2,237,499) $ 31,202 Short-Term Investments  0.8% Interest Description (000s omitted) Value Cash Management Portfolio, 0.13% $11,577 $ 11,577,129 Total Short-Term Investments (identified cost $11,577,129) $ 11,577,129 Total Investments  158.6% (identified cost $2,729,543,411) $2,311,073,210 Less Unfunded Loan Commitments  (0.2)% $ (2,390,960) Net Investments  158.4% (identified cost $2,727,152,451) $2,308,682,250 Other Assets, Less Liabilities  (40.1)% $ (585,085,270) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (18.3)% $ (266,633,552) Net Assets Applicable to Common Shares  100.0% $1,456,963,428 Industry and sector classifications included in the Portfolio of Investments are unaudited. DIP - Debtor in Possession REIT - Real Estate Investment Trust EUR - Euro GBP - British Pound Sterling * In U.S. dollars unless otherwise indicated. (1) Senior floating-rate interests (Senior Loans) often require prepayments from excess cash flows or permit the borrowers to repay at their election. The degree to which borrowers repay, whether as a contractual requirement or at their election, cannot be predicted with accuracy. As a result, the actual remaining maturity may be substantially less than the stated maturities shown. However, Senior Loans will have an expected average life of approximately two to four years. The stated interest rate represents the weighted average interest rate of all contracts within the senior loan facility. Senior Loans typically have rates of interest which are redetermined either daily, monthly, quarterly or semi-annually by reference to a base lending rate, plus a premium. These base lending rates are primarily the London-Interbank Offered Rate (LIBOR) and secondarily, the prime rate offered by one or more major United States banks (the Prime Rate) and the certificate of deposit (CD) rate or other base lending rates used by commercial lenders. See notes to financial statements 26 Eaton Vance Limited Duration Income Fund as of April 30, 2009 PORTFOLIO OF INVESTMENTS CONTD (2) Represents a payment-in-kind security which may pay all or a portion of interest/dividends in additional par/shares. (3) Unfunded or partially unfunded loan commitments. See Note 1G for description. (4) Security valued at fair value using methods determined in good faith by or at the direction of the Trustees. (5) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2009, the aggregate value of the securities is $150,069,181 or 10.3% of the Funds net assets applicable to common shares. (6) Defaulted security. Currently the issuer is in default with respect to interest payments. (7) Adjustable rate mortgage. (8) Weighted average fixed-rate coupon that changes/updates monthly. (9) Variable rate security. The stated interest rate represents the rate in effect at April 30, 2009. The Senior Loan will settle after April 30, 2009, at which time the interest rate will be determined. Restricted security. See Note 8. Non-income producing security. Affiliated investment company available to Eaton Vance portfolios and funds which invests in high quality, U.S. dollar denominated money market instruments. The rate shown is the annualized seven-day yield as of April 30, 2009. See notes to financial statements 27 Eaton Vance Limited Duration Income Fund as of April 30, 2009 FINANCIAL STATEMENTS Statement of Assets and Liabilities As of April 30, 2009 Assets Unaffiliated investments, at value (identified cost, $2,715,575,322) $2,297,105,121 Affiliated investment, at value (identified cost, $11,577,129) 11,577,129 Cash 3,696,056 Foreign currency, at value (identified cost, $67,821) 49,454 Interest and dividends receivable 30,127,914 Interest receivable from affiliated investment 1,407 Receivable for investments sold 13,332,692 Receivable for closed swap contracts 2,942 Prepaid expenses 10,603,366 Total assets $ 2,366,496,081 Liabilities Notes payable $ 619,200,000 Payable for investments purchased 20,023,467 Payable for open forward foreign currency contracts 983,992 Payable to affiliates: Investment adviser fee 967,344 Trustees fees 4,504 Accrued expenses 1,719,794 Total liabilities $ 642,899,101 Auction preferred shares (10,665 shares outstanding) at liquidation value plus cumulative unpaid dividends $ 266,633,552 Net assets applicable to common shares $ 1,456,963,428 Sources of Net Assets Common shares, $0.01 par value, unlimited number of shares authorized, 112,462,747 shares issued and outstanding $ 1,124,627 Additional paid-in capital 2,179,585,206 Accumulated net realized loss (303,284,094) Accumulated distributions in excess of net investment income (737,443) Net unrealized depreciation (419,724,868) Net assets applicable to common shares $ 1,456,963,428 Net Asset Value Per Common Share ($1,456,963,428 divided by 112,462,747 common shares issued and outstanding) $ 12.96 Statementof Operations For the Year Ended April 30, 2009 Investment Income Interest $ 180,131,882 Dividends 4,777,493 Securities lending income, net 3,783,212 Interest income allocated from affiliated investment 410,761 Expenses allocated from affiliated investment (93,698) Total investment income $ 189,009,650 Expenses Investment adviser fee $ 18,253,579 Trustees fees and expenses 56,822 Printing and postage 655,030 Custodian fee 643,527 Preferred shares service fee 637,155 Legal and accounting services 616,212 Interest expense and fees 20,947,763 Transfer and dividend disbursing agent fees 28,260 Miscellaneous 153,129 Total expenses $ 41,991,477 Deduct  Reduction of investment adviser fee $ 4,520,019 Reduction of custodian fee 16,352 Total expense reductions $ 4,536,371 Net expenses $ 37,455,106 Net investment income $ 151,554,544 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (99,175,000) Swap contracts 15,209 Foreign currency and forward foreign currency exchange contract transactions 23,431,001 Net realized loss $ (75,728,790) Change in unrealized appreciation (depreciation)  Investments $(292,510,364) Swap contracts (24,388) Foreign currency and forward foreign currency exchange contracts (2,150,460) Net change in unrealized appreciation (depreciation) $ (294,685,212) Net realized and unrealized loss $ (370,414,002) Distributions to preferred shareholders From net investment income (6,516,518) Net decrease in net assets from operations $ (225,375,976) See notes to financial statements 28 Eaton Vance Limited Duration Income Fund as of April 30, 2009 FINANCIAL STATEMENTS CONTD Statements of Changes in Net Assets Increase (Decrease) Year Ended Year Ended in Net Assets April 30, 2009 April 30, 2008 From operations  Net investment income $ 151,554,544 $ 191,202,551 Net realized loss from investment transactions, swap contracts, and foreign currency and forward foreign currency exchange contract transactions (75,728,790) (36,672,330) Net change in unrealized appreciation (depreciation) of investments, swap contracts, foreign currency and forward foreign currency exchange contracts (294,685,212) (167,531,886) Distributions to preferred shareholders  From net investment income (6,516,518) (40,469,661) Net decrease in net assets from operations $ (225,375,976) $ (53,471,326) Distributions to common shareholders  From net investment income $ (151,416,269) $ (170,145,738) Tax return of capital (2,635,199)  Total distributions to common shareholders $ (154,051,468) $ (170,145,738) Capital share transactions  Reinvestment of distributions to common shareholders $  $ 3,165,285 Total increase in net assets from capital share transactions $  $ 3,165,285 Net decrease in net assets $ (379,427,444) $ (220,451,779) Net Assets Applicable to Common Shares At beginning of year $1,836,390,872 $2,056,842,651 At end of year $ 1,456,963,428 $ 1,836,390,872 Accumulated distributions in excess of net investment income included in net assets applicable to common shares At end of year $ (737,443) $ (2,005,491) Statement of Cash Flows Cash Flows From Year Ended Operating Activities April 30, 2009 Net decrease in net assets from operations $(225,375,976) Distributions to preferred shareholders 6,516,518 Net decrease in net assets from operations excluding distributions to preferred shareholders (218,859,458) Adjustments to reconcile net decrease in net assets from operations to net cash provided by (used in) operating activities: Investments purchased (655,338,222) Investments sold and principal repayments 644,031,046 Decrease in short-term investments, net 102,183,010 Net amortization/accretion of premium (discount) 4,001,827 Amortization of structuring and renewal fees on notes payable 1,887,564 Decrease in interest and dividends receivable 3,667,767 Decrease in interest receivable from affiliated investment 193,767 Increase in receivable for investments sold (9,598,995) Decrease in receivable for open forward foreign currency exchange contracts 766,758 Decrease in receivable for open swap contracts 24,388 Increase in receivable for closed swap contracts (2,942) Decrease in prepaid expenses 19,748 Decrease in collateral for securities loaned (174,234,772) Decrease in payable for investments purchased (9,776,209) Increase in payable for open forward foreign currency contracts 981,812 Decrease in payable to affiliate for investment adviser fee (250,584) Increase in payable to affiliate for Trustees fees 2,004 Increase in accrued expenses 1,189,158 Decrease in unfunded loan commitments (3,378,061) Net change in unrealized (appreciation) depreciation on investments 292,510,364 Net realized (gain) loss on investments 99,175,000 Net cash provided by operating activities $ 79,194,970 Cash Flows From Financing Activities Cash distributions paid to common shareholders, net of reinvestments $(154,051,468) Liquidation of auction preferred shares (533,375,000) Distributions to preferred shareholders (6,763,094) Proceeds from notes payable 872,700,000 Repayments of notes payable (253,500,000) Payment of renewal fee on notes payable (5,367,188) Net cash used in financing activities $ (80,356,750) Net decrease in cash $ (1,161,780) Cash at beginning of year $ 4,907,290 Cash at end of year $ 3,745,510 Supplemental disclosure of cash flow information: Cash paid for interest and fees on borrowings $ 18,014,626 (1) Balance includes foreign currency, at value. See notes to financial statements 29 Eaton Vance Limited Duration Income Fund as of April 30, 2009 FINANCIAL STATEMENTS CONTD Financial Highlights Selected data for a common share outstanding during the periods stated Year Ended April 30, 2009 2008 2007 2006 2005 Net asset value  Beginning of year (Common shares) $16.330 $18.320 $18.210 $18.430 $19.070 Income (Loss) From Operations Net investment income $ 1.348 $ 1.700 $ 1.701 $ 1.512 $ 1.373 Net realized and unrealized gain (loss) (3.290) (1.817) 0.281 0.048 (0.254) Distributions to preferred shareholders From net investment income (0.058) (0.360) (0.359) (0.267) (0.153) Total income (loss) from operations $ (2.000) $ (0.477) $ 1.623 $ 1.293 $ 0.966 Less Distributions to Common Shareholders From net investment income $ (1.347) $ (1.513) $ (1.513) $ (1.513) $ (1.606) Tax return of capital (0.023)     Total distributions to common shareholders $ (1.370) $ (1.513) $ (1.513) $ (1.513) $ (1.606) Net asset value  End of year (Common shares) $12.960 $16.330 $18.320 $18.210 $18.430 Market value  End of year (Common shares) $11.580 $15.300 $18.700 $17.090 $17.690 Total Investment Return on Net Asset Value (10.71)% (1.99)% 9.42% 7.72% 5.29% Total Investment Return on Market Value (14.85)% (10.04)% 19.01% 5.32% 8.22% See notes to financial statements 30 Eaton Vance Limited Duration Income Fund as of April 30, 2009 FINANCIAL STATEMENTS CONTD Financial Highlights Selected data for a common share outstanding during the periods stated Year Ended April 30, 2009 2008 2007 2006 2005 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $1,456,963 $1,836,391 $2,056,843 $2,035,747 $2,060,484 Ratios (As a percentage of average daily net assets applicable to common shares): Expenses before custodian fee reduction excluding interest and fees 1.09% 1.07% 1.02% 1.00% 1.01% Interest and fee expense 1.37%     Total expenses 2.46% 1.07% 1.02% 1.00% 1.01% Net investment income 9.91% 9.89% 9.39% 8.27% 7.29% Portfolio Turnover 27% 39% 49% 53% 60% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares and borrowings, are as follows: Ratios (As a percentage of average daily net assets applicable to common shares plus preferred shares and borrowings): Expenses before custodian fee reduction excluding interest and fees 0.71% 0.76% 0.73% 0.72% 0.71% Interest and fee expense 0.90%     Total expenses 1.61% 0.76% 0.73% 0.72% 0.71% Net investment income 6.48% 7.00% 6.73% 5.94% 5.16% Senior Securities: Total notes payable outstanding (in 000s) $ 619,200     Asset coverage per $1,000 of notes payable $ 3,784     Total preferred shares outstanding 10,665 32,000 32,000 32,000 32,000 Asset coverage per preferred share $ 66,119 $ 82,395 $ 89,289 $ 88,630 $ 89,395 Involuntary liquidation preference per preferred share $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 Approximate market value per preferred share $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 (1) Computed using average common shares outstanding. (2) For Federal income tax purposes, net investment income per share was $1.395, $1.787, $1.899, $1.807 and $1.699, respectively, and net realized and unrealized loss per share was $3.337, $1.904, $0.080, $0.247 and $0.580 for the years ended April 30, 2009, 2008, 2007, 2006 and 2005, respectively. Computed using average common shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (4) Ratios do not reflect the effect of dividend payments to preferred shareholders. (5) Excludes the effect of custody fee credits, if any, of less than 0.005%. (6) Calculated by subtracting the Funds total liabilities (not including the notes payable and preferred shares) from the Funds total assets, and dividing the result by the notes payable balance in thousands. (7) Calculated by subtracting the Funds total liabilities (not including the notes payable and preferred shares) from the Funds total assets, dividing the result by the sum of the value of the notes payable and liquidation value of the preferred shares, and multiplying the result by the liquidation value of one preferred share. Such amount equates to 264% at April 30, 2009. (8) Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing the result by the number of preferred shares outstanding. (9) Plus accumulated and unpaid dividends. Interest and fee expense relates to the notes payable incurred to partially redeem the Funds APS (see Note 10). See notes to financial statements 31 Eaton Vance Limited Duration Income Fund as of April 30, 2009 NOTES TO FINANCIAL STATEMENTS 1 Significant Accounting Policies Eaton Vance Limited Duration Income Fund (the Fund) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as a diversified, closed-end management investment company. The Funds primary investment objective is to provide a high level of current income. The Fund may, as a secondary objective, also seek capital appreciation to the extent it is consistent with its primary objective. The following is a summary of significant accounting policies of the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Interests in senior floating-rate loans (Senior Loans) for which reliable market quotations are readily available are valued generally at the average mean of bid and ask quotations obtained from an independent pricing service. Other Senior Loans are valued at fair value by the investment adviser under procedures approved by the Trustees. In fair valuing a Senior Loan, the investment adviser utilizes one or more of the valuation techniques described in (i) through (iii) below to assess the likelihood that the borrower will make a full repayment of the loan underlying such Senior Loan relative to yields on other Senior Loans issued by companies of comparable credit quality. If the investment adviser believes that there is a reasonable likelihood of full repayment, the investment adviser will determine fair value using a matrix pricing approach that considers the yield on the Senior Loan. If the investment adviser believes there is not a reasonable likelihood of full repayment, the investment adviser will determine fair value using analyses that include, but are not limited to: (i) a comparison of the value of the borrowers outstanding equity and debt to that of comparable public companies; (ii) a discounted cash flow analysis; or (iii) when the investment adviser believes it is likely that a borrower will be liquidated or sold, an analysis of the terms of such liquidation or sale. In certain cases, the investment adviser will use a combination of analytical methods to determine fair value, such as when only a portion of a borrowers assets are likely to be sold. In conducting its assessment and analyses for purposes of determining fair value of a Senior Loan, the investment adviser will use its discretion and judgment in considering and appraising relevant factors. Fair value determinations are made by the portfolio managers of the Fund based on information available to such managers. The portfolio managers of other funds managed by the investment adviser that invest in Senior Loans may not possess the same information about a Senior Loan borrower as the portfolio managers of the Fund. At times, the fair value of a Senior Loan determined by the portfolio managers of other funds managed by the investment adviser that invest in Senior Loans may vary from the fair value of the same Senior Loan determined by the portfolio managers of the Fund. The fair value of each Senior Loan is periodically reviewed and approved by the investment advisers Valuation Committee and by the Trustees based upon procedures approved by the Trustees. Junior Loans are valued in the same manner as Senior Loans. Debt obligations, including listed securities and securities for which quotations are readily available, will normally be valued on the basis of reported trades or market quotations provided by independent pricing services, when in the services judgment, these prices are representative of the securities market values. For debt securities where market quotations are not readily available, the pricing services will use various techniques that consider factors including, but not limited to, prices or yields of securities with similar characteristics, benchmark yields, broker/ dealer quotes, issuer spreads, as well as industry and economic events. Most seasoned, fixed rate 30-year mortgage-backed securities are valued through the use of the investment advisers matrix pricing system, which takes into account bond prices, yield differentials, anticipated prepayments and interest rates provided by dealers. Short-term debt securities with a remaining maturity of sixty days or less are generally valued at amortized cost, which approximates market value. If short-term debt securities are acquired with a remaining maturity of more than sixty days, they will be valued by a pricing service. Equity securities listed on a U.S. securities exchange generally are valued at the last sale price on the day of valuation or, if no sales took place on such date, at the mean between the closing bid and asked prices therefore on the exchange where such securities are principally traded. Equity securities listed on the NASDAQ Global or Global Select Market generally are valued at the NASDAQ official closing price. Unlisted or listed securities for which closing sales prices or closing quotations are not available are valued at the mean between the latest available bid and asked prices or, in the case of preferred equity securities that are not listed or traded in the over-the-counter market, by an independent pricing service. Forward foreign currency exchange contracts are generally valued using forward exchange rates supplied by a pricing vendor. Credit default swaps are normally valued using valuations provided by pricing vendors. The pricing vendors employ electronic data processing techniques to determine the present value based on credit spread quotations obtained from broker/dealers and expected default recovery rates determined by the pricing vendor using proprietary models. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent quotation service. The independent service uses a proprietary model to determine the exchange rate. Inputs to the model include reported trades and implied bid/ask spreads. Investments for which valuations or market 32 Eaton Vance Limited Duration Income Fund as of April 30, 2009 NOTES TO FINANCIAL STATEMENTS CONTD quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of the Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable companies, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the companys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. The Fund may invest in Cash Management Portfolio (Cash Management), an affiliated investment company managed by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM). Cash Management values its investment securities utilizing the amortized cost valuation technique permitted by Rule 2a-7 of the 1940 Act, pursuant to which Cash Management must comply with certain conditions. This technique involves initially valuing a portfolio security at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. If amortized cost is determined not to approximate fair value, Cash Management may value its investment securities based on available market quotations provided by a pricing service. B Investment Transactions  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. C Income  Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. Fees associated with loan amendments are recognized immediately. Dividend income is recorded on the ex-dividend date for dividends received in cash and/or securities. D Federal Taxes  The Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. At April 30, 2009, the Fund, for federal income tax purposes, had a capital loss carryforward of $249,771,902 which will reduce its taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders, which would otherwise be necessary to relieve the Fund of any liability for federal income or excise tax. Such capital loss carryforward will expire on April 30, 2012 ($26,481,368), April 30, 2013 ($40,885,552), April 30, 2014 ($28,843,098), April 30, 2015 ($18,093,992), April 30, 2016 ($7,967,857), and April 30, 2017 ($127,500,035). Additionally, at April 30, 2009, the Fund had net capital losses of $29,217,388 attributable to security transactions incurred after October 31, 2008. These net capital losses are treated as arising on the first day of the Funds taxable year ending April 30, 2010. As of April 30, 2009, the Fund had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Fund. Pursuant to the custodian agreement, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance the Fund maintains with SSBT. All credit balances, if any, used to reduce the Funds custodian fees are reported as a reduction of expenses in the Statement of Operations. F Foreign Currency Translation  Investment valuations, other assets, and liabilities initially expressed in foreign currencies are translated each business day into U.S. dollars based upon current exchange rates. Purchases and sales of foreign investment securities and income and expenses denominated in foreign currencies are translated into U.S. dollars based upon currency exchange rates in effect on the respective dates of such transactions. Recognized gains or losses on investment transactions attributable to changes in foreign currency exchange rates are recorded for financial statement purposes as net realized gains and losses on investments. That portion of unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed. G Unfunded Loan Commitments  The Fund may enter into certain credit agreements all or a portion of which may be unfunded. The Fund is obligated to fund 33 Eaton Vance Limited Duration Income Fund as of April 30, 2009 NOTES TO FINANCIAL STATEMENTS CONTD these commitments at the borrowers discretion. The commitments are disclosed in the accompanying Portfolio of Investments. H Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. I Indemnifications  Under the Funds organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Fund, and shareholders are indemnified against personal liability for the obligations of the Fund. Additionally, in the normal course of business, the Fund enters into agreements with service providers that may contain indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. J Forward Foreign Currency Exchange Contracts  The Fund may enter into forward foreign currency exchange contracts for the purchase or sale of a specific foreign currency at a fixed price on a future date. The Fund may enter into forward contracts for hedging purposes as well as non-hedging purposes. The forward foreign currency exchange contracts are adjusted by the daily exchange rate of the underlying currency and any gains or losses are recorded as unrealized until such time as the contracts have been closed or offset by another contract with the same broker for the same settlement date and currency. Risks may arise upon entering these contracts from the potential inability of counterparties to meet the terms of their contracts and from movements in the value of a foreign currency relative to the U.S. dollar. K Credit Default Swaps  The Fund may enter into credit default swap contacts to manage its credit risk, to gain exposure to a credit in which the Fund may otherwise invest, or to enhance return. When the Fund is the buyer of a credit default swap contract, the Fund is entitled to receive the par (or other agreed-upon) value of a referenced debt obligation (or basket of debt obligations) from the counterparty to the contract if a credit event by a third party, such as a U.S. or foreign corporate issuer or sovereign issuer, on the debt obligation occurs. In return, the Fund pays the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would have spent the stream of payments and received no benefits from the contract. When the Fund is the seller of a credit default swap contract, it receives the stream of payments, but is obligated to pay to the buyer of the protection an amount up to the notional amount of the swap and in certain instances take delivery of securities of the reference entity upon the occurrence of a credit event, as defined under the terms of that particular swap agreement. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring, obligation acceleration and repudiation/moratorium. If the Fund is the seller of protection and a credit event occurs, the maximum potential amount of future payments that the Fund could be required to make would be an amount equal to the notional amount of the agreement. This potential amount would be partially offset by any recovery value of the respective referenced obligation, or net amount received from the settlement of a buy protection credit default swap agreement entered into by the Fund for the same referenced obligation. As the seller, the Fund effectively adds leverage to its portfolio because, in addition to its total net assets, the Fund is subject to investment exposure on the notional amount of the swap. The interest fee paid or received on the swap contract, which is based on a specified interest rate on a fixed notional amount, is accrued daily as a component of unrealized appreciation (depreciation) and is recorded as realized gain upon receipt or realized loss upon payment. The Fund also records an increase or decrease to unrealized appreciation (depreciation) in an amount equal to the daily valuation. Up-front payments or receipts, if any, are recorded as other assets or other liabilities, respectively, and amortized over the life of the swap contract as realized gains or losses. The Fund segregates assets in the form of cash or liquid securities in an amount equal to the notional amount of the credit default swaps of which it is the seller. The Fund segregates assets in the form of cash or liquid securities in an amount equal to any unrealized depreciation of the credit default swaps of which it is the buyer, marked to market on a daily basis. These transactions involve certain risks, including the risk that the seller may be unable to fulfill the transaction. L Statement of Cash Flows  The cash amount shown in the Statement of Cash Flows of the Fund is the amount included in the Funds Statement of Assets and Liabilities and represents the cash on hand at its custodian and does not include any short-term investments. 2 Auction Preferred Shares The Fund issued Auction Preferred Shares (APS) on July 25, 2003 in a public offering. The underwriting discount and other offering costs incurred in connection with the offering were recorded as a reduction of the paid-in capital of the common shares. Dividends on the APS, which accrue daily, are cumulative at rates which are reset weekly for Series A, Series B, Series C and Series D APS, 34 Eaton Vance Limited Duration Income Fund as of April 30, 2009 NOTES TO FINANCIAL STATEMENTS CONTD and approximately monthly for Series E by an auction, unless a special dividend period has been set. Series of APS are identical in all respects except for the reset dates of the dividend rates. If the APS auctions do not successfully clear, the dividend payment rate over the next period for the APS holders is set at a specified maximum applicable rate until such time as the APS auctions are successful. Auctions have not cleared since February 13, 2008 and the rate since that date has been the maximum applicable rate (see Note 3). The maximum applicable rate on the APS is 150% of the AA Financial Composite Commercial Paper Rate on the date of the auction. During the year ended April 30, 2009, the Fund made a partial redemption of its APS at a liquidation price of $25,000 per share, the financing for which was provided by a committed financing arrangement (see Note 10). The number of APS redeemed and redemption amount (excluding the final dividend payment) during the year ended April 30, 2009 and the number of APS issued and outstanding as of April 30, 2009 are as follows: APS Redeemed APS During the Redemption Issued and Period Amount Outstanding Series A 4,267 $106,675,000 2,133 Series B 4,267 106,675,000 2,133 Series C 4,267 106,675,000 2,133 Series D 4,267 106,675,000 2,133 Series E 4,267 106,675,000 2,133 The APS are redeemable at the option of the Fund at a redemption price equal to $25,000 per share, plus accumulated and unpaid dividends, on any dividend payment date. The APS are also subject to mandatory redemption at a redemption price equal to $25,000 per share, plus accumulated and unpaid dividends, if the Fund is in default for an extended period on its asset maintenance requirements with respect to the APS. If the dividends on the APS remain unpaid in an amount equal to two full years dividends, the holders of the APS as a class have the right to elect a majority of the Board of Trustees. In general, the holders of the APS and the common shares have equal voting rights of one vote per share, except that the holders of the APS, as a separate class, have the right to elect at least two members of the Board of Trustees. The APS have a liquidation preference of $25,000 per share, plus accumulated and unpaid dividends. The Fund is required to maintain certain asset coverage with respect to the APS as defined in the Funds By-Laws and the 1940 Act. The Fund pays an annual fee equivalent to 0.15% (0.25% prior to March 2009) of the liquidation value of the APS to broker-dealers as a service fee if the auctions are unsuccessful; otherwise, the annual fee is 0.25%. 3 Distributions to Shareholders The Fund intends to make monthly distributions of net investment income to common shareholders, after payment of any dividends on any outstanding APS. In addition, at least annually, the Fund intends to distribute all or substantially all of its net realized capital gains, (reduced by available capital loss carryforwards from prior years, if any). Distributions to common shareholders are recorded on the ex-dividend date. Distributions to preferred shareholders are recorded daily and are payable at the end of each dividend period. The dividend rates for the APS at April 30, 2009, and the amount of dividends paid (including capital gains, if any) to APS shareholders, average APS dividend rates, and dividend rate ranges for the year then ended were as follows: APS Dividends Average APS Dividend Dividend Rates at Paid to APS Dividend Rate April 30, 2009 Shareholders Rates Ranges Series A 0.53% $1,335,213 2.50% 0.37%6.04% Series B 0.45% 1,322,018 2.48% 0.38%5.09% Series C 0.47% 1,275,493 2.39% 0.41%5.31% Series D 0.47% 1,290,335 2.42% 0.38%5.46% Series E 0.45% 1,293,459 2.43% 0.38%6.04% Beginning February 13, 2008 and consistent with the patterns in the broader market for auction-rate securities, the Funds APS auctions were unsuccessful in clearing due to an imbalance of sell orders over bids to buy the APS. As a result, the dividend rates of the APS were reset to the maximum applicable rate. The table above reflects such maximum dividend rate for each series as of April 30, 2009. The Fund distinguishes between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. The tax character of distributions declared for the years ended April 30, 2009 and April 30, 2008 was as follows: Year Ended April 30, 2009 2008 Distributions declared from: Ordinary income $157,932,787 $210,615,399 Tax return of capital 2,635,199  During the year ended April 30, 2009, accumulated net realized loss was increased by $51,293,308, accumulated distributions in excess of net investment income was 35 Eaton Vance Limited Duration Income Fund as of April 30, 2009 NOTES TO FINANCIAL STATEMENTS CONTD decreased by $7,646,291, and paid-in capital was increased by $43,647,017 due to differences between book and tax accounting, primarily for mixed straddles, swap contracts, paydown gain (loss), premium amortization, foreign currency gain (loss) and defaulted bonds. These reclassifications had no effect on the net assets or net asset value per share of the Fund. As of April 30, 2009, the components of distributable earnings (accumulated losses) and unrealized appreciation (depreciation) on a tax basis were as follows: Capital loss carryforward and post October losses $(278,989,290) Net unrealized depreciation $(444,757,115) The differences between components of distributable earnings (accumulated losses) on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to premium amortization, investments in partnerships, wash sales, defaulted bonds and swap contracts. 4 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by EVM as compensation for management and investment advisory services rendered to the Fund. The fee is computed at an annual rate of 0.75% of the Funds average weekly gross assets and is payable monthly. Gross assets as referred to herein represent net assets plus obligations attributable to investment leverage. The portion of the adviser fee payable by Cash Management on the Funds investment of cash therein is credited against the Funds adviser fee. For the year ended April 30, 2009, the Funds adviser fee totaled $18,346,219 of which $92,640 was allocated from Cash Management and $18,253,579 was paid or accrued directly by the Fund. EVM also serves as administrator of the Fund, but receives no compensation. In addition, EVM has contractually agreed to reimburse the Fund for fees and other expenses at an annual rate of 0.20% of the Funds average weekly gross assets during the first five full years of the Funds operations, 0.15% of the Funds average weekly gross assets in year six, 0.10% in year seven and 0.05% in year eight. Pursuant to this agreement, EVM waived $3,779,140 of its adviser fee for the year ended April 30, 2009. EVM has further agreed to waive its adviser fee to the extent that the cost of the committed financing to partially redeem the APS is greater than the dividends and preferred shares service fee that would have been incurred had the APS not been redeemed, hereafter referred to as incremental cost. Such waiver is calculated as the lesser of 50% of the Funds adviser fee on assets attributable to the committed financing or the incremental cost and will remain in effect until October 31, 2009. Pursuant to this agreement, EVM waived $740,879 of its adviser fee for the year ended April 30, 2009. Except for Trustees of the Fund who are not members of EVMs organization, officers and Trustees receive remuneration for their services to the Fund out of the investment adviser fee. Trustees of the Fund who are not affiliated with EVM may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the year ended April 30, 2009, no significant amounts have been deferred. Certain officers and Trustees of the Fund are officers of EVM. 5 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations and including maturities, paydowns and principal repayments on Senior Loans, for the year ended April 30, 2009 were as follows: Purchases Investments (non-U.S. Government) $489,836,027 U.S. Government and Agency Securities 165,502,195 $ 655,338,222 Sales Investments (non-U.S. Government) $481,445,911 U.S. Government and Agency Securities 162,585,135 $ 644,031,046 6 Common Shares of Beneficial Interest The Fund may issue common shares pursuant to its dividend reinvestment plan. There were no transactions in common shares for the year ended April 30, 2009.
